Case 6:20-cv-00087-ADA Document 1-5 Filed 02/05/20 Page 1 of 37




                EXHIBIT E
          Case 6:20-cv-00087-ADA Document 1-5 Filed 02/05/20 Page 2 of 37
                                                                           I1111111111111111 1111111111 111111111111111 1111111111 11111 111111111111111111
                                                                                                              US010394866B2


c12)   United States Patent                                                           (IO)   Patent No.:     US 10,394,866 B2
       Smit et al.                                                                    (45)   Date of Patent:     *Aug. 27, 2019

(54)   SYSTEM AND METHOD FOR                                                              H04L 29108              (2006.01)
       ASYNCHRONOUS CLIENT SERVER                                                         G06F 8/33               (2018.01)
       SESSION COMMUNICATION                                                              G06F 3/023              (2006.01)
                                                                                  (52)    U.S. Cl.
(71)   Applicant: MasterObjects, Inc., Zeist (NL)                                         CPC .......... G06F 161338 (2019.01); G06F 161951
                                                                                                     (2019.01); G06F 161986 (2019.01); G06F
(72)   Inventors: Mark Hans Smit, Vetlanda (SE);
                  Stefan M. van den Oord, Best (NL)                                                171243 (2013.01); G06F 171276 (2013.01);
                                                                                               H04L 29106 (2013.01); H04L 67102 (2013.01);
(73)   Assignee: MasterObjects, Inc. (NL)                                                                 H04L 671142 (2013.01); H04L 67142
                                                                                               (2013.01); G06F 3/0237 (2013.01); G06F 8/33
( *)   Notice:      Subject to any disclaimer, the term ofthis                                        (2013.01); G06F 17/271 (2013.01); H04L
                    patent is extended or adjusted under 35                                            67/38 (2013.01); H04L 69/329 (2013.01)
                    U.S.C. 154(b) by 267 days.                                    (58)    Field of Classification Search
                    This patent is subject to a terminal dis-                             CPC ..... Yl0S 707/99933; Yl0S 707/99936; G06F
                    claimer.                                                                                             17/30864; G06F 19/24
                                                                                          See application file for complete search history.
(21)   Appl. No.: 15/387,985
                                                                                  (56)                        References Cited
(22)   Filed:       Dec. 22, 2016
                                                                                                       U.S. PATENT DOCUMENTS
(65)                  Prior Publication Data
                                                                                         5,911,485 A      *
                                                                                                      6/1999 Rossmann ............ G06F 3/0237
       US 2017/0193114 Al           Jul. 6, 2017                                                                                        341/20
                                                                                       5,963,671 A * 10/1999 Comerford ........... G06F 3/0237
                Related U.S. Application Data                                                                                          345/168
                                                                                   2002/0059164 Al* 5/2002 Shtivelman ......... H04L 12/1831
(63)   Continuation of application No. 14/027,645, filed on                                                      (Continued)
       Sep. 16, 2013, now Pat. No. 9,760,628, which is a
       continuation of application No. 13/366,905, filed on                       Primary Examiner - Barbara B Anyan
       Feb. 6, 2012, now Pat. No. 8,539,024, which is a
       continuation of application No. 09/933,493, filed on                       (57)                          ABSTRACT
       Aug. 20, 2001, now Pat. No. 8,112,529.                                     The invention provides a session-based bi-directional multi-
                                                                                  tier client-server asynchronous information database search
(51)   Int. Cl.                                                                   and retrieval system for sending a character-by-character
       G06F 161338             (2019.01)                                          string of data to an intelligent server that can be configured
       G06F 17124              (2006.01)                                          to immediately analyze the lengthening string character-by-
       G06F 161951             (2019.01)                                          character and return to the client increasingly appropriate
       G06F 161958             (2019.01)                                          database information as the client sends the string.
       G06F 17127              (2006.01)
       H04L 29106              (2006.01)                                                               16 Claims, 17 Drawing Sheets



                                                                  I
                                                              I



                                                         "-           Quest Objects
                                                                         Client                   f-
                                                                                             f-




                                                                            ly102
                                                                  I



                                                   103
                                                         "-           Quest Objects
                                                                         Server                   ~

                                                                                             ~




                                                                            lyl04
                                                                  I
                                                              I

                                                   105
                                                         "-           Quest Objects
                                                                        Service                   ~

                                                                                             ~
         Case 6:20-cv-00087-ADA Document 1-5 Filed 02/05/20 Page 3 of 37


                                                       US 10,394,866 B2
                                                                 Page 2


(56)                   References Cited

             U.S. PATENT DOCUMENTS

 2009/0119581 Al*       5/2009 Velusamy ............. G06F 17/276
                                                            715/256
 2014/0136672 Al   *    5/2014 Sullivan .............. H04L 41/0273
                                                            709/223

* cited by examiner
    Case 6:20-cv-00087-ADA Document 1-5 Filed 02/05/20 Page 4 of 37


U.S. Patent         Aug. 27, 2019      Sheet 1 of 17           US 10,394,866 B2




                              I
                          I

              101                 Quest Objects
                    "--              Client
                                                       -
                                                           -
                                        V /102

                              I
                          I

              103                 Quest Objects
                    "--              Server
                                                       -
                                                           -
                                        V /104

                              I
                          I

              105
                    "--           Quest Objects
                                    Service
                                                       -   -
                                     PI(i. 1
    Case 6:20-cv-00087-ADA Document 1-5 Filed 02/05/20 Page 5 of 37


U.S. Patent               Aug. 27, 2019                            Sheet 2 of 17                                US 10,394,866 B2



                                                                                                                r 201
                                                         v-202
                               203
                                                ~"'                                     1 204

                   1·0uest~:w                                                      Controller             I
                              Questlet - ...
                                                                                                               Client

                                         207                       ~205                     209
            206\                         )                                                   I
                                     (                                                  (
                               203
                                                                                   Controller             I
                                                                                                              1 211
                   1'0uest~:w                                      210\
                                                               Persistent
                              Session                         Quester Store Time Server
                                                                                                               Server

                               215                   216 ~212                            217
                                1                      I                                   1                     1 213
                              /                  {
                                                     /                                   /
                     User                      Preference                               Usage
                    Manager                     Manager                            Statistics Store
                                                                                           Syndicator
           214_.I
                          220                        2tl ly--218                                      222
                           I                                                                              I
               I          /                              /                                            /
           I          /                          /                                                /


                    Query                Content Access                              Content-based
                   Manager                  Module                                       Cache
                                                                                    Content Channel
                                                                                                          219_.I
                                                                   y223
                                                             {__
                                                     (                 ...._ ...
                                  224"-- C                          --::---
                                                 Content
                                                 Engine__,, . .
                                                '---
                                                                                                               Service

                                                 Pl().2
    Case 6:20-cv-00087-ADA Document 1-5 Filed 02/05/20 Page 6 of 37


U.S. Patent         Aug. 27, 2019   Sheet 3 of 17          US 10,394,866 B2




                                                    ~301

              302~...__ _ _ _ _(])____.




                      ,.._____ _(;D
                                                    ~308


              303
                       N



              304
                        N



              305
                       Nebraska



              306
                        Neveda



              307
                         Neveda


                               PI(). 3}l
    Case 6:20-cv-00087-ADA Document 1-5 Filed 02/05/20 Page 7 of 37


U.S. Patent        Aug. 27, 2019           Sheet 4 of 17                     US 10,394,866 B2




                                                                      ~309

                 310~
                                                                  X
                         ,.. North Carolina
                  311~
                             United States ofAmeric
                             USA


                         ~ NC
                         ~ United States ofAmeric
                         ~ Charlotte
                 312~      Greensboro
                           Raleigh
                         ~ Cardinal (bird)
                           Last of the Mohicans
                         Thesa
                                   PI(}. 3(8

   314~                                                                            =X
          North Carolina                 ...   j;J;,.
                                                        NC                         ... ~315
          United States of America
                                        ===    ~
                                               E-<
                                               co United States of Americ
                                                                                    .
                                                                                   b=
                                                                                        1-316

          USA                                  ~ Charlotte
                                                  Greensboro
                                                                     ....,..._....- v- 317
                                                                                      '--




                                                        Raleigh
                                               ~ Cardinal (bird)                .v      ,_ 318

                                         ...
                                        ;::=
                                                 Last of the Mohicans   ~
                                                                                  ~




   319~   Recent Terms        ,.. II?   I-     Thesa /(Sounds A"Prefs /   ~320

                     ~312                                         ~312

                                   PI(}. 3C
                                          Case 6:20-cv-00087-ADA Document 1-5 Filed 02/05/20 Page 8 of 37




                                                                                                                                                                                        e
                                                                                                                                                                                        •
                                                                                                                                                                                        00
                                                                                                                                                                                        •
                                                                                      1400                                                                                              ~
                                                                                                                                                                                        ~
                                                                                                                                                                                        ~
                                                                                                                                                                                        ~

   QoActive
  Component
                                 QoClient
                                 Quester
                                                           QoClient
                                                           Controller
                                                                                         QoServer
                                                                                         Controller
                                                                                                                       Qo
                                                                                                                     Session
                                                                                                                                              QoServer
                                                                                                                                              Quester
                                                                                                                                                                            Qo
                                                                                                                                                                          Service
                                                                                                                                                                                        =
                                                                                                                                                                                        ~




40 l -----.
                                                                                                                                                                                        ~
                                                                                                                                                                                       ~
               initialize
                                     -    register
                                                                -   questerRegister
                                                                                                                                                                                        N
                                                                                                -   register
                                                                                                                        -    register
                                                                                                                                                 -    initialize
                                                                                                                                                                            -~
                                                                                                                                                                                 402   ~-....J
                                                                                                                                                                                        N
                                                                            questerRegistered                                             registed    -            initialized          ....
                                                                                                                                                                                        0

                            initialized   -
                                                      registered    -                               :::                                                                                 1,0


403-----.                                 inputBu:fferAppend['a']
               characterEventf'a'l.                                 inputBufferAppend['a']          inputBufferAppend['a']
               characterEvent['b'] ~                                                                                                                                                    rJJ
404_,-jl,                                 inputBuffcrAppend['b~

                                                     I          -   inputBufferAppend['b'l inputBufferAppendf'b'-
                                                                                                                                                 -    query['ab')          _
                                                                                                                                                          quervResulti 'ab-I v 4 05     =-
                                                                                                                                                                                        ('D

                                                                                                                                                                                        .....
                                                                                                                                                                                        ('D


              _contentChangeEvent
                                          rcccntSet Updatc[' ab']
                                          ~
                                                                    -
                                                                        recentSctUpdate['ab']       -                        recentSetUpdate['ab']    query['ab']
                                                                                                                                                      _ queryResult['ab1 v 4
                                                                                                                                                                                 06     Ul
                                                                                                                             resultSetUpdate['ab')
407-..._.     ' characterEvent['c']       ~putBufferAppend['c']
                                                                    _ resultSetUpdate['ab']         -                                                 queryl_'ab'_I                     ........
                                                                                                                                                                                        0
                                     '                          -   inputBufferAppend['c']          ~
                                                                                                                             resultSetUpdate['ab']        queryResult['ab1 v 4 08       -....J
409-..._.                                                                                       -   mputBu:fferAppend['c']
                                                                                                                                                 -    query['abc']
                                                                                                                                                                            -
                                                                                                                             resultSetUpdate['abc']   _ queryResult['abc'] v 4 10
              _contentChangeEvent         resultSctUpdate['abc']
                                          -'
                                                                    _resultSetUpdate['abc']
                                                                    -                                                                                 -

                                                                                                                                                                                        d
                                                                                                                                                                                        r.,;_

                                                                                                                                                                                       =
                                                                                                                                                                                       w
                                                                                                                                                                                        ""'"'
                                                                                                                                                                                       \0
                                                                                  Pl().4                                                                                                ~
                                                                                                                                                                                       00
                                                                                                                                                                                       0--,
                                                                                                                                                                                        0--,


                                                                                                                                                                                        =
                                                                                                                                                                                        N
    Case 6:20-cv-00087-ADA Document 1-5 Filed 02/05/20 Page 9 of 37


U.S. Patent       Aug. 27, 2019        Sheet 6 of 17         US 10,394,866 B2




       Active Component
       501
         Initialize Client
              Quester

                                                       504
                                   Send event to       (Re) Activate
                                   client quester      event receiver


            Destroy
         Client Quester


               Stop




                              Event Receiver

                             506
                               Wait for event
                                from client
                                  Quester




                               Process event
                                from Client
                                  Quester
                                                       PI(]. 5(J3
    Case 6:20-cv-00087-ADA Document 1-5 Filed 02/05/20 Page 10 of 37


U.S. Patent          Aug. 27, 2019     Sheet 7 of 17            US 10,394,866 B2




                     Client Quester
          601
          Register using Client Controller

                                              603
                                      ~--.i   Deregister using
                                              Client Controller


                                                    Stop


                                              606

                                               Handle event

          607
                 Update input buffer and
                notify dependent Questers

                                                       611
                                      No        Send input buffer
                                      ~ - - - ~ change message
                                                       612
          609                                                (Re)activate
                 Get results from cache                    result retriever
         610
                Notify active component




                               PI(j. 6)l
    Case 6:20-cv-00087-ADA Document 1-5 Filed 02/05/20 Page 11 of 37


U.S. Patent         Aug. 27, 2019    Sheet 8 of 17    US 10,394,866 B2




                      Result Retriever

              613
               Wait for results from server


                                          No




                                           No


              616
                Notify active component
                and dependent Questers
              617
                    Store results in cache

                              Stop


                           PI(). 6<B
    Case 6:20-cv-00087-ADA Document 1-5 Filed 02/05/20 Page 12 of 37


U.S. Patent           Aug. 27, 2019         Sheet 9 of 17               US 10,394,866 B2




           Server Quester

                               702
                                   Restore from
                                Quester Store and
                               register with Service
     706                        705
     Initialize and register            Process                    Resend last
          with Service                query results              query to Service




                                                           710
                                                      No         Send query
                                                                 to Service

                                                               Process
     712                                                     query results
     Wait for input bufler
      change message
     713
      Update input buffer


                                 Piq. 7.Jl
    Case 6:20-cv-00087-ADA Document 1-5 Filed 02/05/20 Page 13 of 37


U.S. Patent           Aug. 27, 2019   Sheet 10 of 17            US 10,394,866 B2




        Process Query Results                          717
                                                             Store results
                                                               in cache
         714

               Get Result Set                          718
                                                            Send usage
                                                       statistics to service
            715
       No


                                                 Yes
            716
               Send results to
               client Quester
                                                                 Stop


                                  Pl(}. 7<B
    Case 6:20-cv-00087-ADA Document 1-5 Filed 02/05/20 Page 14 of 37


U.S. Patent          Aug. 27, 2019         Sheet 11 of 17           US 10,394,866 B2




              QoResultSet                               QoQuery
    -strings: QoString[]                     -queryString: String
    -rownums: int[]                          -qualifier: String
    -service: QoServices[]                 I -rownums: int[]
    -que1y: QoQuery                    query -requestedTypes: QoType[]
    -complete: byte                          -timeout: Date
    -totalNumberofStrings: long              -wantsPushing: boolean
    -ordered: boolean                        -Pushinginterval: int
    -selected:. int[]
    -current: mt
    -result Setid: Big Decimal                        o.. *   requested Types
     +Qo Result Set():
                                                       QoType
                  1
                                  J

              0 .. * strings    1 resultSet
                                                 -typeindicator: byte
        QolntemalString                          -typeString: String
    -expiration Time: Date
    -fetch Time: Date          .J"'
                                                  O. .lltype 1.. *ltypes    l     A
                                                                           1 quester
    -value: String
    -key: String
                                                   QoQuester                    -@
    -metedata: LimitedXML       -resultSet: QoResultSet
                                -service: QoService
                 T              -qualifer: String
                                -types: QoTypes[]
              Qostring
                                -InputBaffer: StringB uffer
           -type: QoType .___ -autoUpdatelnterval: Int
                                -minimumBatchTime: Int
                          1     -resultSetBatchSize: Int
     service: QoService         -maxmumBatchTirne: Int
                        service -clientmaxmumLatency: Int
             i
             1 service
                                -changeListeners:QoQuester
     QoQueryValidator            ChangedListener
     -service:QoService         -applicationFunction: String
     +isvalidO: boolean         -applicationProxyRequired: boolean
                                -highestReceivedResultSetld: BigDecemal
             i                  -lastestRequested: BigDecimal
    QoTransformingQuery
            Validator           +addQuesterChangeListener(): void
                                                                     ... * sters
                                                                                k©
    +transformlfValied():            client:                 server:
             String            QoClientQuester           QoServerQuester

                                      PI(). 8Jl (Cont..)
    Case 6:20-cv-00087-ADA Document 1-5 Filed 02/05/20 Page 15 of 37


U.S. Patent             Aug. 27, 2019      Sheet 12 of 17          US 10,394,866 B2




                                Object Model: base

                           QoQuesterChangeEvent
                -INPUT- BUFFER- CHANGED:INT
                -RESULT SET CURRENT CHANGED:INT
                -RESULT-SET-SELECTED CHANGED:INT
                -quester:QoQuester       -
                -eventType:int

    A>-----~        I
                    <<interface>>
                QoQuesterChangeListener           QoResultsCacheEntry
        O.. *                                   -queryString: String
    B       questerChanged(): void              -qualifier: String
     ChangeListeners                            -resultSet:QoResultSet
                                                          j
                                                    0 .. * resultsCacheEntries
                                                QoResultsCache
                                  -resultsCacheEntries: QoResultsCacheEntry[]
                                                          j
                                                      1 resultsCache
                                                   QoController
                                        -resultsCache: QoResultsCache
                                        -questers: QoQuester[]
    C                                   -statisticsBuffer: Qo UsageRecord []
                                        -statisticsBufferflushTime: int
                                        -address: URL

                                                      i
                                                                       I
                                  client:                          server:
                             QoClientController               QoServerController


                                    PI(). 8<B
    Case 6:20-cv-00087-ADA Document 1-5 Filed 02/05/20 Page 16 of 37


U.S. Patent        Aug. 27, 2019     Sheet 13 of 17        US 10,394,866 B2




                                         Object Model: client



       base: QoController                  base: QoQuester
                                                      ~




      QoClientControIler                   QoClientQuester

                                               l..* ~ clientQuester


                                           ActiveComponent

                                   -clientQuesters: QoClientQuester[]



                              PI(}.8C
                       Case 6:20-cv-00087-ADA Document 1-5 Filed 02/05/20 Page 17 of 37




                                                                                                                         e
                                                                                                                         •
                                                                                                                         00
                                                                                                                         •
                                                                                        Object Model: server             ~
                                            I base: QoController I                                                       ~
                                                                                       I   base: QoQuester    I          ~
                                                                                                                         ~



                                            QoServerController                                      i                    =
                                                                                                                         ~



  QoServiceDirectory          -requiresCertification: boolean                              QoServerQuester
                                                                                  -query Validator: QoQuery Validator
-ServiceNames: String[]  1    -sessions: QoSession[]
                                                                                  -session: QoSession                    ~
-ServiceAddresses: URL[] ~ -persistentQuesterStore: QopersistentQuesterStore                                            ~
-ServiceAddress: URL[]        -service Directory: QoServiceDirectory              +store(): QoStoredQuester              N
                                                                                                                        ~-....J
                         'ice -appHostSynchronizer: QoAppHostSynchronizer[]       +restore(): void                       N
                                                                                                                         ....
                                                                                                                         0
                          ;tory                              1 serverController                     l
                                                                                   l..*' queS ters 1 queryValidator      1,0


                                        appHost                                         Ibase: QoQueryValidator I
                                 O.. *. Synchronizer
                                                           O.. * .sess10ns          1 , sess10ns                         rJJ
                          QoAppHostSynchronizer                                                                          =-
                                                                                                                         ('D

                          -appHostAddress: URL                         QoSession                                         .....
                                                                                                                         ('D


                                                        -sessionld: String                                               ....
                                                                                                                         .i;...
                                                        -applicationld: String                                           ........
                                                                                                                         0
                                                        -serviceQuesters: QoServerQuester[]
                                                        -ServiceContro Iler: QoServerContro l ler                        -....J


                                                    1 persistentQuesterStore
                                          QoPersistentQuesterS tore
                                     -storedQuesters:QoStoredQuester[]                                                   d
                                                                                                                         r.,;_

                                                O.. * storedQu,                                                         ="'""'
                                           I QoStoredQuester                                                            w
                                                                                                                        \0
                                                                                                                         ~
                                                                                                                        00
                                                PI<]. 8(])                                                              0--,
                                                                                                                         0--,


                                                                                                                         =
                                                                                                                         N
    Case 6:20-cv-00087-ADA Document 1-5 Filed 02/05/20 Page 18 of 37


U.S. Patent         Aug. 27, 2019         Sheet 15 of 17        US 10,394,866 B2




                            QoSyndicator
             -name: String                                                   A
             -users: QoUser[]                         1
             +contentChannels(): QoContentChannel[] -     .                  B
                                                      Synd1cator

                            1.. * ContentChannels                     l
                         QoContentChannel                           . content ©
         -name: String                                Channel
         -description: String
         -queryStringMinLength: int
         -queryStringRegularExpressions: String[]
         -queryStringFilters: String[]
         -queryValidator: QoQueryValidator
         -resultDescriptor: String[]
         -types: QoType[]
         -timeMinimumRetumlnterval: int
         -statistics Store: QoU sageStatisticsStore
         -contentAccessModuler: QoContentAccessModule            D
                                                      statistics
         +executiveQuery(): QoResultSet                 Store


           0 .. 1 query Validator                     1.. * types
   Ibase: QoQuery Validator I                   I   base: QoType    I
                             1 contentAccessModule
                      QoContentAccessModule

                   +executeQuery(): QoResultSet
                   +startContentSession(): int


                                    PI(}. 8P, (Cont ..)
    Case 6:20-cv-00087-ADA Document 1-5 Filed 02/05/20 Page 19 of 37


U.S. Patent           Aug. 27, 2019        Sheet 16 of 17            US 10,394,866 B2




                                                         Object Model: service
                                                        QoUser
                                            -name: String
                                     O..-
  A1 - - - - - - - - - - - - - - - - -  * - -password : Stnng
                                                           .
                                    users -subscriptions:QoSubscription[]
                                                                             0 .. 1 user

  ®-               QoService
                                                                O * Subscription
    -syndicator: QoSyndicator           I
    -contentChannel:QoContentChannel ""s1-e-n-,i-ce-1         QoSubscription
    -1istab1e: boolean                                  -service: QoService
  ~ -pric.ingin~o: XML                                  -startDate: Date
  ~ -name: Stnng                                        -expirationDate: Date
    -contentEngineLoginName: String                     -queryLirnit: int
    -contentEngineLoginPassword: String                 -queryLimitReset: int
    -subscriptionRequired: boolean                      -resultLimit: int
                                                        -resultLimitReset: int
                                                        -pushAllowed: boolean
                                                        -pushlntervalLirnit: int
                                                        -historyAllowed: boolean
                                                        -historyLimit: int

                                                              QoUsageRecord
                QoUsageStatisticsStore                  -stringKey: String
              d Q u       R      d[J                    -stringValue: String
  In\ L -recor s: o sage ecor                           -rowinResultSet: int
  ~ -keepSe~vice~tatistics: bo?l~an                O  * -totalRowsinResultSet: int
        -keepChentD1splayedStatlst1cs: boolean      ·· -dateRetumFirst: Date
        -keepClientUsedStatistics: boolean     records -dateReturnLast: Date
        -keepClientHitStatistics: boolean               -clientDisplayed:boolean
                                                        -clientUsed:boolean
                                                        -clientHit:boolean
                                                        -applicationName: String
                                                        -activeComponentID: String
                                                        -user: QoUser


                                  PI(j. 8P
    Case 6:20-cv-00087-ADA Document 1-5 Filed 02/05/20 Page 20 of 37


U.S. Patent               Aug. 27, 2019        Sheet 17 of 17          US 10,394,866 B2




                                                                                 902
          917                                                   911
          Ap                                          AppHost              910
           Server                                   Synchronizer
                                                                908
                                Application/
                                 WebHost              Contro11er       Quester

                  917             913                             QuestObjectsServer


                                     903

     !   -----   -----------
                                                                907
     : Application/Web          9 l2
         web Form      ~-St-1b-m-it~
                          Button

         ~
                                        906

                              Controller---------'
         ~
                        Client App/Browser


                                        PI(J.9
         Case 6:20-cv-00087-ADA Document 1-5 Filed 02/05/20 Page 21 of 37


                                                  US 10,394,866 B2
                             1                                                                       2
          SYSTEM AND METHOD FOR                                      connection to central databases, and instead it was possible
        ASYNCHRONOUS CLIENT SERVER                                   to copy information to a personal computer, edit and work
           SESSION COMMUNICATION                                     with it, and then save it back to a file or database server later.
                                                                     Most microcomputers worked with data in logical chunks or
                  CLAIM OF PRIORITY                             5    files. This brought a lot of power to end users, but introduced
                                                                     problems in managing the large quantity of enterprise data
   This application is a continuation application of U.S.            that was no longer stored as a unique entity in one place. For
patent application Ser. No. 14/027,645, filed Sep. 16, 2013,         example, a file that was being edited by one user could not
which is a continuation application of U.S. application Ser.         usually be accessed or modified by other users at the same
No. 13/366,905, filed Feb. 6, 2012 which is now U.S. Pat.       10   time. It was also difficult to manage multiple copies of the
No. 8,539,024, issued on Sep. 17, 2013, which is a continu-          same data.
ation of U.S. patent application Ser. No. 09/933,493 filed              Toward the end of the 1980's faster microcomputers and
Aug. 20, 2001, which is now U.S. Pat. No. 8,112,529, issued          networks made it practical to work with enterprise data in
on Feb. 7, 2012, entitled "SYSTEM AND METHOD FOR                     smaller chunks than files. One example of this new tech-
ASYNCHRONOUS CLIENT SERVER SESSION COM-                         15   nology was the development of Structured Query Language
MUNICATION" by Mark H. Smit, et al, which applications               (SQL) relational databases which made it possible to divide
are incorporated herein by reference.                                software programs into a 'Client' tier and a 'Server' tier that
                                                                     communicated with each other over a network. Client-server
                  COPYRIGHT NOTICE                                   computing thus made it possible to store information cen-
                                                                20   trally, yet manage and work with it locally. In the client-
   A portion of the disclosure of this patent document               server paradigm, the client systems concentrated on offering
contains material which is subject to copyright protection.          a user-friendly interface to server data, while the server
The copyright owner has no objection to the facsimile                systems were able to handle many client systems at once
reproduction by anyone of the patent document or the patent          while safely managing enterprise data.
disclosure, as it appears in the Patent and Trademark Office    25      However, the increasing client-server computing intro-
patent file or records, but otherwise reserves all copyright         duced its share of problems. Protocols used to communicate
rights whatsoever.                                                   between client and server became increasingly complex and
                                                                     difficult to manage. Enterprise IT departments needed
              FIELD OF THE INVENTION                                 increasingly greater resources to manage the proprietary
                                                                30   implementations of client operating systems, server database
   The invention relates generally to client-server commu-           systems and middleware protocols connecting the various
nication systems, and particularly to a session-based bi-            'tiers' of client-server systems. Data was no longer stored in
directional multi-tier client-server asynchronous search and         one place but was required to be managed within a distrib-
retrieval system.                                                    uted network of systems. Client-server systems also lacked
                                                                35   a major advantage of mainframes: in a client-server system
         BACKGROUND OF THE INVENTION                                 any changes to the data on the server weren't immediately
                                                                     updated on the client.
   A primary task of computer systems is to manage large                 Starting in the 1990's, the Internet has allowed busi-
quantities of information, generally referred to as data. The        nesses, organizations, and other enterprises to easily make
first computers typically stored data using off-line methods,   40   information available to users without the complex archi-
for example by using punch cards and other primitive                 tecture that client-server systems typically require. Today, an
means. As built-in or on-line storage solutions became more          increasing number of software applications are moving their
affordable, data were instead stored in central memory               data and logic or functional processes back to the server tier,
banks. The first enterprise-wide computer systems consisted          from which they can be accessed from the Internet by a wide
of central computers containing central data storage, and a     45   variety of clients, including thin and very thin-clients, which
large number of user terminals that accessed this server data        typically consist of Internet browsers or small applications
by sending input and receiving output as characters to be            (applets) whose sole responsibility is providing an interface
displayed or printed at the terminal. Although these systems         to the user. In many ways, Internet computing (often referred
had a primitive user interface and data access became                to as e-commerce) has brought back the data-handling
increasingly slower as the number of users grew, these          50   advantages of mainframes. Within the e-commerce environ-
systems nevertheless handled enterprise data with ease and           ment data that change on the server are immediately avail-
great security.                                                      able to clients that access the data through the Internet
   The first servers, often referred to as mainframes or mini        (world-wide) or through an intranet (enterprise-wide).
computers, ran on proprietary operating systems. Terminals              Unfortunately, the rise of Internet commerce has also
usually had large input buffers where input was only            55   given rise to some of the disadvantages associated with
checked against or committed to the server after entering            mainframe technology. Most Internet connections that pres-
text into a page or form. Many systems only displayed the            ent data to the user or client process use the Hyper Text
character entered after it was received and confirmed by the         Transfer Protocol (HTTP) which is inherently "session-
server. Faster servers and more modem server operating               less." This means that, for example, there is no totally
systems, such as UNIX and VMS, offered several advan-           60   reliable way for the server to automatically update the client
tages in those users could receive immediate feedback after          display once the server data change. It also means that the
each character was typed.                                            server only checks the validity of the client or user input
   At the beginning of the 1980s decade, the growing                 after the user sends back or submits an entire input form.
popularity of microcomputers and personal workstations               This apparent disadvantage has also played an important
made it possible to store data locally. Enterprise data was     65   role in the success of the Internet: because HTTP connec-
distributed over networks of computer systems. To access             tions are session-less, they require much less processing
information it was no longer necessary to have a continuous          power and much less memory on the server, while the user
         Case 6:20-cv-00087-ADA Document 1-5 Filed 02/05/20 Page 22 of 37


                                                    US 10,394,866 B2
                               3                                                                      4
is busy entering data. Thus, Internet applications running on           cally complete strings entered into program source code
web servers can be accessed by millions of people. Because              based on a known taxonomy of programming-language
HTTP and related Internet-based client-server systems do                dependent key words and 'function names' or class names'
not provide continuous access to server data, systems some-             previously entered by the developer. Some cell phones and
times incorporate lookup tables and pre-defined values that        5    personal organizers also automatically type-ahead address
are cached locally. For example, a list of possible countries           book entries or words from a built-in dictionary. Auto-
to be selected by a user of a web page can be sent to the               complete functionality facilitates easy entry of data based on
user's computer when that page is first sent to the user and            prediction of what options exist for the user at a single
used thereafter for subsequent country selections. Client-              moment in time during entry of data.
server applications often pre-read the data from the server        10
                                                                        Checking as You Go
the moment an application or application window is opened,
                                                                           More and more word processing programs (most notably
in order to present users with selection lists the moment they
                                                                        Microsoft Word and certain e-mail programs) include so-
need them. This poses problems for data that frequently
changes over time since the client system may allow users               called 'spell checking as you type'. These programs auto-
to select or enter data that is no longer valid. It also poses     15
                                                                        matically check the spelling of words entered while the user
problems for large selection lists whose transmission to the            is typing. In a way, this can be seen as ' deferred auto-
client may take a long time.                                            complete', where the word processor highlights words after
   To address this some systems incorporate a local cache of            they were entered, if they don't exist in a known dictionary.
the data frequently accessed by the user. A web browser may,            These spell checking programs often allow the user to add
for example be configured to remember the last pages a user        20   their own words to the dictionary. This is similar to the
visited by storing them in a local cache file. A clear disad-           'history lists' that are maintained for the auto-completion of
vantage of keeping such a local cache is that it is only useful         URLs in a web browser, except that in this case the words
as long as the user stays on the same client computer system.           are manually added to the list of possible completions' by
Also, the local cache may include references to web pages               the user.
that no longer exist.                                              25   Software Component Technologies
   Some other systems with limited network bandwidth (like                 Software component technologies have provided a mea-
cell phones or personal organizers) can be deployed with                sure of component generation useful in client/server sys-
built-in databases (such as dictionaries and thesauri),                 tems. One of these technologies is OpenDoc, a collaboration
because it would be impractical to wait for the download of             between Apple Computer, Inc. and IBM Corporation
an entire database, which is needed before the data is of any      30   (amongst others) to allow development of software compo-
use. This has the disadvantage that data stored in the device           nents that would closely interact, and together form appli-
may no longer be up-to-date because it's really a static                cations. One of the promises ofOpenDoc was that it would
database. Also, the cost of cell phones and personal orga-              allow small developers to build components that users could
nizers is greatly increased by the need for megabytes of local          purchase and link together to create applications that do
storage. Another important consideration is that keeping           35   exactly what the users want, and would make existing
valuable data in any local database makes it vulnerable to              'bloat-ware' applications (notably Microsoft Office and
misuse and theft. What is needed is a mechanism that                    Corel's WordPerfect Office/Corel Office) redundant, but the
addresses these issues that allows a client-server system to            technology was dropped several years ago in favor of newer
retain some element of a session-based system, with its                 technologies such as CORBA (Common Object Request
increase in performance, while at the same time offering a         40   Broker Architecture), developed by the Object Management
secure communication mechanism that requires little, if any,            Group to allow transparent communication and interoper-
local storage of data.                                                  ability between software components.
   Other attempts have been made to tackle some of the                     Object-oriented languages and even non-object-oriented
problems inherent with traditional computer system inter-               (database) systems have used component technologies to
faces, and particularly with regard to user session adminis-       45   implement technical functionality. The NeXTstep operating
tration and support. These attempts include the auto-com-               system from NeXT Computer, Inc. (which was later
plete function systems such as used in Microsoft Internet               acquired by Apple Computer, Inc. and evolved into the Mac
Explorer, the spell-as-you-go systems such as found in                  operating system Mac OS X) had an object-oriented archi-
Microsoft Word, and the wide variety of client-server ses-              tecture from its original beginnings, which allowed software
sion managers such as Netopia's Timbuktu and Citrix Win-           50   developers to create applications based on predefined, well-
frame.                                                                  tested and reliable components. Components could be 'pas-
Auto-Complete Functionality                                             sive' user interface elements (such as entry fields, scroll
   Many current systems provide a mechanism to auto-                    areas, tab panes etc) used in application windows. But
complete words entered into fields and documents. This                  components could also be active and show dynamic data
'auto-complete' functionality is sometimes called 'type-           55   (such as a component displaying a clock, world map with
ahead' or 'predictive text entry'. Many web browsers such as            highlight of daylight and night, ticker tape showing stock
Microsoft's Internet Explorer application will automatically            symbols, graphs showing computer system activity, etc.).
'finish' the entry of a URL, based on the history of web sites          The NeXT operating system used object frameworks in the
visited. E-mail programs including Microsoft Outlook will               Objective C language to achieve its high level of abstraction
automatically complete names and e-mail addresses from             60   which is needed for components to work well. Later, Sun
the address book and a history of e-mails received and sent.            Microsystems, Inc. developed the Java language specifica-
Auto-completion in a different form is found in most graphi-            tion in part to achieve the same goal of interoperability. To
cal user interfaces, including operating systems such as                date, Java has probably been the most successful 'open'
Microsoft Windows and Apple Mac OS, which present lists                 (operating system independent) language used to build soft-
to the user: When the user types the first character of a list     65   ware components. It is even used on certain web sites that
entry, the user interface list will automatically scroll down to        allow 'Java applets' on the user's Internet browser to con-
that entry. Many software development tools will automati-              tinuously show up-to-date information on the client system.
         Case 6:20-cv-00087-ADA Document 1-5 Filed 02/05/20 Page 23 of 37


                                                   US 10,394,866 B2
                              5                                                                     6
   WebObjects, an object-oriented technology developed by             multiple documentalists (media content authors) simultane-
Apple Computer, Inc. is an Internet application server with           ously. To avoid 'mixing up' terms linked to articles, each
related development tools, which was first developed by               documentalist must be assigned a certain range of articles to
NeXT Computer, Inc. WebObjects uses object oriented                   'enrich' (which in one instance may be the act of adding
frameworks that allow distribution of application logic          5    metadata and thesaurus terms to a document). Clearly, in
between server and client. Clients can be HTML-based, but             these situations there is a great need for live updates of data
can also be Java applets. WebObjects uses proprietary tech-           entered by these users, but a similar need exists for all
nology that automatically synchronizes application objects            client-server database programs.
between client and server. The layer that synchronizes data
objects between the client and the server is called the          10               SUMMARY OF THE INVENTION
'Enterprise Object Distribution' (EODistribution), part of
Apple's Enterprise Objects Framework (EOF), and is trans-                The invention provides a system that offers a highly
parent to the client software components and the server               effective solution to the aforementioned disadvantages of
software components.                                                  both client-server and Internet systems by providing a way
Session Management                                               15   to synchronize the data entered or displayed on a client
   Both Netopia's Timbuktu remote access systems, and                 system with the data on a server system. Data input by the
Citrix, Inc.'s Winframe terminal server product, allow some           client are immediately transmitted to the server, at which
element of remote access to server applications from a client         time the server can immediately update the client display. To
system. These products synchronize user data and server               ensure scalability, systems built around the present invention
data, transparently distributing all user input to the server    20   can be divided into multiple tiers, each tier being capable of
and return all server (display) output to the client. Timbuktu        caching data input and output. A plurality of servers can be
does this with very little specific knowledge about the               used as a middle-tier to serve a large number of static or
application and operating system used. This allows it to              dynamic data sources, herein referred to as "content
transparently work on both Microsoft Windows and Mac OS               engines."
platforms. Technologies similar to Timbuktu do exist and         25      The present invention may be incorporated in a variety of
perform the same kind of 'screen sharing'. For example, the           embodiments to suit a correspondingly wide variety of
Virtual Network Computing (VNC) system is one example                 applications. It offers a standardized way to access server
of an open source software program that achieves the same             data that allows immediate user-friendly data feedback
goals and also works with Linux and UNIX platforms.                   based on user input. Data can also be presented to a client
   Citrix Winframe has taken the same idea a step further by     30   without user input, i.e. the data are automatically pushed to
incorporating intimate knowledge of the Microsoft Win-                the client. This enables a client component to display the
dows operating system (and its Win32 APis) to further                 data immediately, or to transmit the data to another software
optimize synchronization of user input and application out-           program to be handled as required.
put on the server. It can then use this detailed knowledge of            The present invention can also be used to simply and
the Microsoft Windows APis to only redraw areas of the           35   quickly retrieve up-to-date information from any string-
screen that it knows will change based on a user action: for          based content source. Strings can be linked to metadata
example, Winframe may redraw a menu that is pulled down               allowing user interface components to display correspond-
by the user without needing to access the server application          ing information such as, for example, the meaning of
because it knows how a menu will work.                                dictionary words, the description of encyclopedia entries or
Software Applications                                            40   pictures corresponding to a list of names.
   Several application providers have also built upon these              Embodiments of the present invention can be used to
technologies to provide applications and application ser-             create a user interface component that provides a sophisti-
vices of use to the end-user. These applications include              cated "auto-completion" or "type-ahead" function that is
computer-based thesauri, on-line media systems and elec-              extremely useful when filling out forms. This is analogous to
tronic encyclopedia.                                             45   simple, client-side auto-complete functions that have been
   The International Standards Organization (as detailed              widely used throughout the computing world for many
further in ISO 2788-1986 Documentation-Guidelines for                 years. As a user inputs data into a field on a form, the
the Establishment and Development of monolingual thesauri             auto-complete function analyzes the developing character
and ISO 5964-1985 Documentation-Guidelines for the                    string and makes intelligent suggestions about the intended
Establishment and Development of multilingual thesauri)          50   data being provided. These suggestions change dynamically
determines suggested specifications for electronic thesauri,          as the user types additional characters in the string. At any
and thesaurus management software is now available from               time, the user may stop typing characters and select the
numerous software vendors world-wide. However, most                   appropriate suggestion to auto-complete the field.
systems have clear limitations that compromise their user-               Today's client-side auto-complete functions are useful but
friendliness. Most commonly this is because they use a large     55   very limited. The invention, however, vastly expands the
third-party database system, such as those from Oracle                usefulness and capabilities of the auto-complete function by
Software, Inc. or Informix, Inc. as a back-end database. This         enabling the auto-complete data, logic and intelligence to
means that any thesaurus terms that are displayed to the user         reside on the server, thus taking advantage of server-side
are fetched from the database and then presented in a user            power. Unlike the client-side auto-complete functions in
interface. If one user changes the contents of the thesaurus,    60   current use, an auto-complete function created by the present
other users will only notice that change after re-fetching the        invention generates suggestions at the server as the user
data. While of little concern in small or infrequently chang-         types in a character string. The suggestions may be buffered
ing environments, this problem is a considerable one within           on a middle tier so that access to the content engine is
larger organizations and with rapidly updated content                 minimized and speed is optimized.
changes, for example in media publishing applications when       65      The simple auto-complete schemes currently in popular
thesaurus terms are being linked to new newspaper or                  use (such as email programs that auto-complete e-mail
magazine articles. This type of work is usually done by               addresses, web browsers that auto-complete URLs, and cell
         Case 6:20-cv-00087-ADA Document 1-5 Filed 02/05/20 Page 24 of 37


                                                    US 10,394,866 B2
                               7                                                                      8
phones that auto-complete names and telephone numbers)                         BRIEF DESCRIPTION OF THE FIGURES
require that the data used to generate the suggestions be
stored on the client. This substantially limits the flexibility,           FIG. 1 shows a general outline of a system incorporating
power, and speed of these schemes. The present invention,               the present invention.
however, stores and retrieves the auto-complete suggestions        5       FIG. 2 shows a schematic of a system in accordance with
from databases on the server. Using the present invention,              an embodiment of the invention.
the suggestions generated by the server may, at the option of              FIG. 3A shows a variety of stages in the usage of a sample
the application developer, be cached on the middle tier or on           Questlet implementation in accordance with an embodiment
the client itself to maximize performance.                              of the invention.
                                                                   10
   The present invention provides better protection ofvalu-                FIG. 3B shows an expanded view of a sample Questlet
able data than traditional methods, because the data is not             implementation in accordance with an embodiment of the
present on the client until the moment it is needed, and can            invention.
be further protected with the use of user authentication, if               FIG. 3C shows an expanded view of a sample Questlet
necessary.                                                         15
                                                                        implementation in accordance with an embodiment of the
   The present invention is also useful in those situations that        invention.
require immediate data access, since no history of use needs               FIG. 4 shows a sequence diagram illustrating the use of a
to be built on the client before data is available. Indeed, data        system in accordance with an embodiment of the invention.
entered into an application by a user can automatically be                 FIG. SA shows a first thread flow chart illustrating the
made available to that user for auto-completion on any other       20   interface between an active component and an embodiment
computer, anywhere in the world.                                        of the invention.
   Unlike existing data-retrieval applications, server data can            FIG. 5B shows a second thread flow chart illustrating the
be accessed through a single standardized protocol that can             interface between an active component and an embodiment
be built into progranmiing languages, user interface com-               of the invention.
ponents or web components. The present invention can be            25      FIG. 6A shows a first thread flow chart illustrating the
integrated into and combined with existing applications that            client side of an embodiment of the invention.
access server data. Using content access modules, the pres-                FIG. 6B shows a second thread flow chart illustrating the
ent invention can access any type of content on any server.             client side of an embodiment of the invention.
   In the detailed description below, the present invention is             FIG. 7A shows a first thread flow chart illustrating the
                                                                   30
described with reference to a particular embodiment named               server side of an embodiment of the invention.
QuestObjects. QuestObjects provides a system for managing                  FIG. 7B shows a second thread flow chart illustrating the
client input, server queries, server responses and client               server side of an embodiment of the invention.
output. One specific type of data that can be made available               FIG. SA-SB shows an object model of an embodiment of
through the system from a single source (or syndicate of           35
                                                                        the present invention, displaying the base part.
sources) is a QuestObjects Service. Other terms used to                    FIG. SC shows an object model of an embodiment of the
describe the QuestObjects system in detail can be found in              present invention, displaying the client part.
the glossary given below.                                                  FIG. SD shows an object model of an embodiment of the
   QuestObjects is useful for retrieval of almost any kind of           present invention, displaying the server part.
string-based data, including the following QuestObjects            40      FIG. SE-SF shows an object model of an embodiment of
Service examples:                                                       the present invention, displaying the service part.
Intranet Use                                                               FIG. 9 shows a schematic of an application proxy system
Access system for database fields (for lookup and auto-                 that enables the use of the invention in various client
complete services)                                                      environments.
Enterprise thesauri system.                                        45
Enterprise search and retrieval systems.                                               DETAILED DESCRIPTION
Enterprise reference works.
Enterprise address books.                                                  Roughly described, the invention provides a session-
Control systems for sending sensor readings to a server that            based bi-directional multi-tier client-server asynchronous
responds with appropriate instructions or actions to be taken.     50   information database search and retrieval system for sending
Internet Use                                                            a character-by-character string of data to an intelligent
Client access to dictionary, thesaurus, encyclopedia and                server that can be configured to immediately analyze the
reference works.                                                        lengthening string character-by-character and return to the
Access to commercial products database.                                 client increasingly appropriate database information as the
Literary quotes library.                                           55
                                                                        client sends the string.
Real-time stock quote provision.
                                                                           The present invention includes a system that offers a
Access to real-time news service.
                                                                        highly effective solution to an important disadvantage of
Access to Internet advertisements.
Access to complex functions (bank check, credit card vali-              both client-server and Internet systems: The present inven-
dation, etc).                                                      60   tion provides a standardized way to immediately synchro-
Access to language translation engines.                                 nize the data entered or displayed on a client system with the
Access to classification schemes (e.g., Library of Congress             data on a server system. Data input by the client is imme-
Subject Headings).                                                      diately transmitted to the server at which time the server can
Access to lookup lists such as cities or countries in an order          immediately update the client display. To ensure scalability,
form.                                                              65   systems built around the present invention can be divided
Personal address books.                                                 into multiple 'tiers' each capable of caching data input and
Personal auto-complete histories.                                       output. Any number of servers can be used as a middle-tier
         Case 6:20-cv-00087-ADA Document 1-5 Filed 02/05/20 Page 25 of 37


                                                    US 10,394,866 B2
                               9                                                                    10
to serve any number of static or dynamic data sources (often            ponents or web components. The present invention can be
referred to as "Content Engines").                                      integrated into, and combined with, existing applications
   The present invention is useful for an extremely wide                that access server data. Using Content Access Modules, the
variety of applications. It offers a standardized way to access         present invention can access any type of content on any
server data that allows immediate user-friendly data feed-         5    server.
back based on user input. Data can also be presented to a                  In the detailed description below, an embodiment of the
client without user input, i.e. the data is automatically               present invention is referred to as QuestObjects, and pro-
'pushed' to the client. This enables a client component to              vides a system of managing client input, server queries,
display the data immediately or to transmit it to another               server responses and client output. One specific type of data
software program to be handled as required.                        10
                                                                        made available through the system from a single source (or
   The present invention is also particularly useful for assis-
                                                                        syndicate of sources) is referred to as a QuestObjects Ser-
tance in data entry applications, but can also be used to
                                                                        vice. Other terms used to describe the QuestObjects system
simply and quickly retrieve up-to-date information from
essentially any string-based content source. Strings can be             in detail can be found in the glossary below:
linked to metadata allowing user interface components to           15
                                                                                                 Glossary
display corresponding information such as the meaning of
dictionary words, the description of encyclopedia entries or
pictures corresponding to a list of names.                              Active Component-Part of a software program that
   In some embodiments, the present invention can be used               accesses the QuestObjects system through one or more
to create a user interface component that provides a sophis-       20   Questers. Active Components may provide a user interface,
ticated "auto-completion" or "type-ahead" function that is              in which case they're referred to as Questlets.
extremely useful when filling out forms. Simple, client-side            AppHost Synchronizer-Part of the QuestObjects Server
auto-complete functions have been widely used throughout                that allows the Application Proxy access to data in Server
the computing world for many years. As a user inputs data               Questers.
into a field on a form, the auto-complete function analyzes        25   Application Proxy-An optional method implemented by
the developing character string and makes "intelligent"                 the QuestObjects Server allowing the use of the QuestOb-
suggestions about the intended data being provided. These               jects system in client systems that do not allow the QuestO-
suggestions change dynamically as the user types additional             bjects-Client components to communicate to the applica-
characters in the string. At any time, the user may stop                tion server or web server directly. Uses the AppHost
typing characters and select the appropriate suggestion to         30   Synchronizer on the QuestObjects Server to send selected
auto-complete the field.                                                strings and metadata to the application server or web server
   Today's client-side auto-complete functions are very lim-            using a QuestObjects Adaptor.
ited. The present invention vastly expands the usefulness               Client Controller-A QuestObjects Controller on a QuestO-
and capabilities of the auto-complete function by enabling
                                                                        bjects Client.
the auto-complete data, logic and intelligence to reside on        35
                                                                        Client Quester-A Quester on a QuestObjects Client that
the server thus taking advantage of server-side power.
                                                                        has a Server Quester as its peer.
Unlike the client-side auto-complete functions in current
use, an auto-complete function created by the present inven-            Client Session-A temporary container of information
tion pushes suggestions from the server as the user types in            needed to manage the lifespan of Server
a character string. Using the present invention, the sugges-       40   Questers in a QuestObjects Server.
tions may be buffered on a middle tier so that access to the            Content Access Module-A part of a Content Channel that
content engine is minimized and speed is optimized.                     provides a standardized API to access specific types of
   The simple auto-complete schemes currently in popular                Content Engines.
use (such as email programs that auto-complete e-mail                   Content-based Cache-A persistent store of Queries and
addresses, web browsers that auto-complete URLs, and cell          45   corresponding Result Sets executed by a Content Engine for
phones that auto-complete names and telephone numbers)                  a specific Content Channel.
require that the data used to generate the suggestions be               Content Charmel-A part of the QuestObjects system that
stored on the client. This substantially limits the flexibility,        provides one type of information from one Content Engine.
power, and speed of these schemes. The present invention,               Consists of a Query Manager and a Content Access Module,
however, stores and retrieves the auto-complete suggestions        50   linking a Content Engine to the QuestObjects system.
from databases on the server. Using the present invention,              Content Engine-A dynamic data source that provides data
the suggestions generated by the server may, at the option of           to a Content Channel by accessing its own database or by
the application developer, be cached on the middle tier or              querying other information systems.
one the client itself to maximize performance.                          Query Filter-A filter specified by a Query Manager in a
   The present invention provides better protection ofvalu-        55   specific Service used to tell the Server Quester to interpret
able data because the data is not present on the client until           incoming strings before they are sent to the Service as a
the moment it is needed and can be further protected with a             QuestObjects Query.
user authentication mechanism, if necessary.                            Query Manager-An intelligent part of a Content Channel
   The present invention is useful for immediate data use,              that interprets QuestObjects Queries and sends them to a
since no use history must be built on the client before data       60   Content Engine (through a Content Access Module) or
is available. Indeed, data entered into an application by a             retrieves results from the Content-based Cache in a stan-
user can automatically be made available to that user for               dardized way. The Query Manager can also send a list of
auto-completion on any other computer anywhere in the                   Query Patterns and Query Filters to the Server Quester,
world.                                                                  allowing the Server Quester to match and filter new Queries
   Unlike existing data-retrieval applications, server data can    65   before they are sent to the Content Channel.
be accessed through a single standardized protocol that can             Query Pattern-A string-matching pattern (such as a unix-
be built into prograniming languages, user interface com-               style grep pattern) specified by a Query Manager in a
         Case 6:20-cv-00087-ADA Document 1-5 Filed 02/05/20 Page 26 of 37


                                                  US 10,394,866 B2
                            11                                                                     12
specific Service used to tell the Server Quester to interpret        ences. User Interface Element-A visual and optionally
incoming strings before they are sent to the Service as a            interactive component in a software program that provides
QuestObjects Query.                                                  an interface to the user.
Persistent Quester Store-A dynamic database of Questers                 The present invention provides a system that allows
that is maintained on the QuestObjects Server, allowing         5    clients or client applications to asynchronously retrieve
Questers to be stored across Client sessions whereby the             database information from a remote server of server appli-
state and contents of the Client are automatically restored          cation. The terms "client" and "server" are used herein to
when a new Client Session is started.                                reflect a specific embodiment of the invention although it
Quester-An intelligent non-visual object contained by an             will be evident to one skilled in the art that the invention may
                                                                10   be equally used with any implementation that requires
Active Component that links a QuestObjects StringList to an
                                                                     communication between a first process or application and a
input buffer. Questers exist on both the QuestObjects Client
                                                                     second process or application, regardless of whether these
and the QuestObjects Server and can be specifically referred
                                                                     processes comprise a typical client-server setup or not. The
to as Client Quester and Server Quester. Questers commu-             invention includes a Server, that handles requests for infor-
nicate with each other through a QuestObjects Controller.       15   mation from clients, and a communication protocol that is
Questlet-A User Interface Element that accesses the                  optimized for sending single characters from a Client to the
QuestObjects system through one or more Questers. A visual           Server, and lists of strings from the Server to the Client. In
Active Component.                                                    one embodiment, as the Server receives a single character
QuestObjects Adaptor-An optional software component                  from the Client, it immediately analyzes the lengthening
for existing application servers and web servers that allows    20   string of characters and, based on that analysis, returns
these servers to use data entered into the QuestObjects              database information to the Client in the form of a list of
system by users of client systems and web browsers that              strings. Clients are not restricted to programs with a user
require an Application Proxy.                                        interface. Generally, any process or mechanism that can
QuestObjects Client-Part of the QuestObjects system that             send characters and receive string lists can be considered a
functions as the client tier consisting of one or more Client   25   client of the system. For example, in an industrial or power
Questers and a Client Controller that communicates to a              supply setting, the control system of a power plant could
QuestObjects Server.                                                 send sensor readings to the system, and in return receive lists
QuestObjects Controller-An intelligent non-visual compo-             of actions to be taken, based on those sensor readings.
nent that provides the interface between Questers on                    The system's protocol is not restricted to sending single
QuestObjects Clients and QuestObjects Servers. QuestOb-         30   characters. In fact, Clients can also use the protocol to send
jects Controllers implement the protocol of the present              a string of characters. For example, when a user replaces the
invention.                                                           contents of an entry field with a new string, the Client may
QuestObjects Query-A string created by the Server                    then send the entire string all at once to the Server, instead
Quester with optional qualifier and the requested row num-           of character by character.
bers forming a query to be executed by a specified QuestO-      35      In accordance with one embodiment of the invention the
bjects Service.                                                      system is session-based, in that the server knows or recog-
QuestObjects Result Set-A set of StringLists with corre-             nizes when subsequent requests originate at the same Client.
sponding Query returned from the QuestObjects Service,               Thus, in responding to a character the Server receives from
returned in batches to the Client Quester by the Server              a Client it can use the history of data that has been sent to
Quester.                                                        40   and from the current user. In one embodiment, the system
   QuestObjects Server-Central part of the QuestObjects              stores user preferences with each Service, so that they are
system that provides the link between any number of                  always available to the Client, (i.e., they are independent of
QuestObjects Clients, any number of QuestObjects Ser-                the physical location of the client). Furthermore, client
vices, and any number of other QuestObjects Servers. Main-           authentication and a billing system based on actual data and
tains Client Sessions that QuestObjects Clients communi-        45   content use by Clients are supported. For faster response, the
cate with through the Server Controller. Provides services           Server may predict input from the Client based on statistics
such as caching, replication and distribution.                       and/or algorithms.
QuestObjects Service-One of the Content Channels pro-                   The system is bi-directional and asynchronous, in that
vided by a specific Syndicator. A logical name for a Syndi-          both the Client and the Server can initiate communications
cator, a Content Channel and its corresponding Content          50   at any moment in time. The functionality of the system is
Engine.                                                              such that it can run in parallel with the normal operation of
QuestObjects String-Sequence of Unicode characters with              clients. Tasks that clients execute on the system are non-
standardized attributes used by the QuestObjects system.             blocking, and clients may resume normal operation while
QuestObjects StringList-Container for a set of QuestOb-              the system is performing those tasks. For example, a com-
jects Strings retrieved from a QuestObjects Service with        55   munication initiated by the Client may be a single character
standardized attributes needed by the QuestObjects System.           that is sent to the Server, which responds by returning
QuestObjects User-Person or process accessing the                    appropriate data. An example of a communication initiated
QuestObjects system from the QuestObjects Client, option-            by the Server is updating the information provided to the
ally authorized by the Syndicator.                                   client. Because the system is session-based it can keep track
Server Controller-A QuestObjects Controller on a QuestO-        60   of database information that has been sent to the Client. As
bjects Server.                                                       information changes in the database, the Server sends an
Server Quester-A Quester on a QuestObjects Server that               updated version of that information to the Client.
has a Client Quester as its peer. Syndicator-A part of the              Embodiments of the system may be implemented as a
QuestObjects system that offers one or more Content Chan-            multi-tier environment. This makes it scalable because the
nels to be used by QuestObjects Servers, performing user-       65   individual tiers can be replicated as many times as necessary,
based accounting services based on actual data use such as           while load balancing algorithms (including but not limited to
billing, collection of statistics and management of prefer-          random and round robin load-balancing) can be used to
         Case 6:20-cv-00087-ADA Document 1-5 Filed 02/05/20 Page 27 of 37


                                                     US 10,394,866 B2
                              13                                                                       14
distribute the load over the copies of the tiers. One skilled in         Content Channel offered by one specific Syndicator. At
the art would appreciate that it is not necessary to replicate           initialization of the Client, the Questlet tells its Quester
the tiers. Indeed, there may be only a single copy of each tier,         which Service to access. In one embodiment a Service is
and that all tiers (Client, Server, and Service) may be                  stored or made available on only one Server within a
running on a single computer system.                                5    network of Servers. However, this is transparent to the
   FIG. 1 illustrates the general outline of a system that               Client because each Server will forward requests to the right
embodies the present invention. As shown in FIG. 1 there                 computer if necessary. The Client does not need to know the
may be various Clients 101 using the system. These Clients               exact location of the Service.
use a communication protocol 102 to send information,                       To communicate with its Server Quester 208, each
including but not limited to single characters, and to receive      10   Quester in a session uses a controller 204. The system
information, including but not limited to lists of strings and           contains at least one Client Controller 204 and a Server
corresponding metadata. At least one Server 103 receives                 Controller 209, which together implement the network com-
information from the Client, and sends information to the                munication protocol 205 of the present invention. Client
Client. In a typical embodiment if there is a plurality of               Controllers may cache results received from a Server, thus
Servers, then the system can be designed so that each Client        15   eliminating the need for network traffic when results are
connects to only one of them, which then relays connections              reused.
to other Servers, possibly using load-balancing algorithms.                 Client Questers are managed by a Questlet, which create
Servers have a communication link 104 to a Service 105,                  and destroy Questers they need. In a similar fashion, Server
which they use to obtain the information that they send to the           Questers are managed by a Session 207. When a Client
Client.                                                             20   Quester is created, it registers itself with the Client Control-
   FIG. 2 is a schematic illustrating an embodiment of the               ler. The Client controller forwards this registration informa-
present invention, and displays a five-tier system that has a            tion as a message to the Session using the Server Controller.
user interface in which user interface elements use the                  The Session then checks if the Persistent Quester Store 210
present invention to assist the user in performing its tasks.            contains a stored Quester belonging to the current user
For purposes of illustration, FIG. 2 displays just one session      25   matching the requested Service and Query Qualifier. If such
and one content Service. In an actual implementation there               a Quester exists, it is restored from the Persistent Quester
may be multiple concurrently active sessions, and there may              Store and used as the peer of the Client Quester. Otherwise,
be more than one content Service that Clients can use. As                the Session creates a new Server Quester to be used as the
shown herein, the first of the five tiers is a Client tier 201.          Client Quester's peer.
The Client tier contains the user interface and the Client          30      A Time Server 211 provides a single source of timing
components that are needed to use the system. The second                 information within the system. This is necessary, because
tier is a Server or server process 206, which handles the                the system itself may comprise multiple independent com-
queries that Clients execute, and in return displays results to          puter systems that may be set to a different time. Using a
the Client. Service 213, which corresponds to 105 of FIG. 1,             single-time source allows, for example, the expiration time
is a logical entity consisting of three more tiers: a Syndicator    35   of a Result Set to be calibrated to the Time Server so that all
214, a Content Channel 219 and a Content Engine 224. The                 parts of the system determine validity of its data using the
Syndicator provides access to a number of Content Channels               same time.
and performs accounting services based on actual data use.                  Server communication link 212 is used by the Server to
The Content Channel provides a specific type of information              send requests for information to a Service, and by a Service
from a specific source (i.e. the Content Engine). The Content       40   to return requested information. Requests for information
Engine is the actual source of any content that is made                  are Query objects that are sent to and interpreted by a
available through the QuestObjects system. The Client tier               specific Service. Query objects contain at least a string used
201 corresponds to the client 101 in FIG. 1. In this example,            by the Service as a criterion for information to be retrieved,
the Client may be an application (and in some embodiments                in addition to a specification of row numbers to be returned
a web application) with a user interface that accesses the          45   to the Client. For example, two subsequent queries may
system of the present invention. As used in the context of               request row numbers 1 through 5, and 6 through 10, respec-
this disclosure a user interface element that uses the present           tively. A query object may also contain a Qualifier that is
invention is referred to as a "Questlet." A Client can contain           passed to the appropriate Service. This optional Qualifier
one or more Questlets 202 (e.g. an input field or a drop down            contains attributes that are needed by the Service to execute
list. FIG. 3 described later contains three examples of such        50   the Query. Qualifier attributes may indicate a desired sort
Questlets. A Questlet is always associated with at least one             order or in the example of a thesaurus Service may contain
Client Quester 203. Questers are objects that tie a QuestO-              a parameter indicating that the result list must contain
bjects input buffer (containing input from the Client) to a              broader terms of the Query string. Services use the commu-
QuestObjects Result Set returned from a QuestObjects                     nication link to send lists of strings (with their attributes and
Server. Questers exist on both the Client and Server, in            55   metadata) to Servers. Server communication link 212 is also
which case they are referred to as a Client Quester and a                used by Server Questers to store and retrieve user prefer-
Server Quester, respectively. Every Client Quester has one               ences from a Syndicator's Preference Manager.
corresponding Server Quester. In accordance with the inven-                 Questers use Services to obtain content. A Service is one
tion, any event or change that happens in either one of them             of the Content Channels managed by a Syndicator. When a
is automatically duplicated to the other so that their states are   60   Quester is initialized, it is notified by its Active Component
always equal. This synchronization mechanism is fault-                   of the Service it must use. The Service may require authen-
tolerant so that a failure in the communication link does not            tication, which is why the Syndicator provides a User
prevent the Questers from performing tasks for which they                Manager 215. If a Client allows the user to set preferences
do not need to communicate. For example, a Client Quester                for the Service (or preferences needed by the Active Com-
can retrieve results from the cache, even if there is no            65   ponent), it may store those preferences using the Syndica-
communication link to the Server. Each single Quester                    tor's Preference Manager 216. The Server (i.e. Server
accesses exactly one QuestObjects Service, i.e. one specific             Quester) only uses the Syndicator for authentication and
         Case 6:20-cv-00087-ADA Document 1-5 Filed 02/05/20 Page 28 of 37


                                                   US 10,394,866 B2
                             15                                                                     16
preferences. To obtain content, it accesses the appropriate           ciation, a list of meanings and possible uses, synonyms,
Content Channel directly. The Content Channel uses its                references, etc. A thesaurus term may have a scope note, its
Syndicator to store usage data that can be later used for             notation, its source and its UDC coding as metadata, for
accounting and billing purposes. Usage data is stored in a            example. Metadata of an encyclopedia entry may include its
Usage Statistics Store 217.                                      5    description, references, and links to multi-media objects
   Content communication link 218 is used by Content                  such as images and movies. A product database may have a
Channels to send usage data to their Syndicator, and to               product code, category, description, price, and currency as
retrieve user information from the Syndicator. The Content            metadata. A stock quote may have metadata such as a
Channel is a layer between the QuestObjects System, and               symbol, a company name, the time of the quote, etc.
the actual content made available to the system by a Content     10
                                                                      Instructions to a control system may contain parameters of
Engine 224. Each Content Channel has a corresponding
                                                                      those instructions as metadata. For example, the instruction
Query Manager 220 that specifies the type of query that can
                                                                      to open a valve can have as metadata how far it is to be
be sent to the corresponding Content Engine, and defines the
types of data that can be returned by the Content Channel.            opened.
   Specification of query type comprises a set of Query          15
                                                                         FIGS. 3A-3C contain three examples of the Questlets that
Patterns and Query Filters that are used by the Server                can be used with the system, i.e., the User Interface Ele-
Quester to validate a string before the string is sent to the         ments that access the QuestObjects system. In FIG. 3A, a
Content Channel as a QuestObjects Query. For example, a               series of representations of an auto-completing entry field
query type "URL" may allow the Server Quester to check                are shown, such as might be used in an application window
for the presence of a complete URL in the input string before    20   or on a web form, that accesses a single QuestObjects
the input string is sent to the Content Channel as a query. A         Service, and allows for auto-completion of, in this example,
query type "date" might check for the entry of a valid date           a U.S. state name. FIGS. 3B and 3C depict two different
before the query is forwarded to the Content Channel.                 presentation forms of the same complex Questlet that access
   The Query Manager optionally defines the types of string           a number of QuestObjects Services simultaneously.
data that can be returned to the Client by the Content           25      Users should be able to clearly recognize the availability
Channel. Specific Active Components at the Client can use             of QuestObjects Services in an application. As shown in
this information to connect to Services that support specific         FIG. 3A, and particularly in the auto-complete entry field
types of data. Examples of string types include: simple               example screen element 302, clear symbols are displayed at
terms, definitional terms, relational terms, quotes, simple           the right end of the field. A small disclosure triangle 308 is
numbers, compound numbers, dates, URLs, e-mail                   30   displayed in the lower right-hand corner, and serves as an
addresses, preformatted phone numbers, and specified XML              indicator to the user that a QuestObject is being used. A
formatted data etc.                                                   reserved space herein referred to as the "status area", and
   The Query Manager 220 retrieves database information               located above the disclosure triangle 301 is used to display
through a Content Access Module 221. The Content Access               information about the state of the QuestObjects system. The
Module is an abstraction layer between the Query Manager         35   successive shots of this screen element 302 through 307
and a Content Engine. It is the only part of the system that          show some of the different kinds of states in this status area.
knows how to access the Content Engine that is linked to the          Screen element 302 depicts an empty data field with an
Content Channel. In this way, Query Managers can use a                empty status area. The screen element 303 shows the same
standardized API to access any Content Engine. To reduce              field immediately after the user enters a character "N". On
information traffic between Content Channels and Content         40   receiving the "N" input, the Questlet immediately checks its
Engines, Content Channels may access a content-based                  internal entry cache for available auto-complete responses.
cache 222 in which information that was previously                    If the cache does not contain a valid string (either because
retrieved from Content Engines is cached. Engine commu-               the cache is empty, because the cache is incomplete for the
nication link 223 is used by Content Access Modules to                entry character or because one or more cached strings have
communicate with Content Engines. The protocol used is the       45   expired) the QuestObjects system sends a query to the
native protocol of the Content Engine. For example, if the            QuestObjects Service. This sending process is indicated by
Content Engine is an SQL based database system then the               a network access symbol in the status area 304 which is in
protocol used may be a series of SQL commands. The                    this embodiment takes the form of a left and right facing
Content Access Module is responsible for connecting the               arrows.
Content Engine to the QuestObjects System.                       50      Screen element 305 shows the entry field after the Server
   Content Engines 224 are the primary source of informa-             has sent one or more auto-complete strings back to the
tion in the system. Content Engines can be located on any             Questlet. This example situation is typical of these instances
physical computer system, may be replicated to allow load             in which the user did not enter a second character after the
balancing, and may be, for example, a database, algorithm or          original "N" before the QuestObjects system responded. The
search engine from a third-party vendor. An example of such      55   QuestObjects system is inherently multi-threaded and
an algorithm is Soundex developed by Knuth. Content                   allows the user to continue typing during access of the
Engines may require user authentication, which, if required,          QuestObjects Service. The screen element status area of305
is handled by the Syndicator (through the Content Access              now displays a small downward facing arrow indicating that
Module).                                                              there are more available auto-complete answers. In this case,
   The invention uses Content Engines as a source of strings.    60   the entry field has displayed the first one in alphabetic order.
One skilled in the art would understand that a string may, for           Screen element 306 shows the same entry field after the
example, contain a URL of, or a reference to any resource,            user has hit the down arrow key or clicked on the arrow
including images and movies stored on a network or local              symbol in the status area. The next available auto-complete
drive. Furthermore, strings may have metadata associated              response in alphabetical order is displayed. The double up
with them. In one embodiment, strings might have a Ian-          65   and down pointing arrows in the status area now indicate
guage code, creation date, modification date, etc. An entry in        that both a previous response (in this example, "Nebraska")
a dictionary may have metadata that relates to its pronun-            and a next response are available.
         Case 6:20-cv-00087-ADA Document 1-5 Filed 02/05/20 Page 29 of 37


                                                     US 10,394,866 B2
                              17                                                                      18
   Screen element 307 shows the same entry field after the               provide access to a multitude of QuestObjects Services. A
user has typed two additional characters, "e" and "v". As                possible way to do this is to show multiple tabbed panes
shown in this example, the status area changes to a check-               accessible through tab buttons named after the Services they
mark indicating that there is now only one available auto-               represent 320.
complete match for the characters entered. The user can at          5       Data from the QuestObjects Services can be displayed by
any point use the backspace key on their keyboard (or                    a Questlet in many forms. Thesaurus browser Questlets
perform other actions defined in the Questlet) to select                 generally display interactive lists ofrelated terms. Questlets
different states, or can leave the entry field to confirm his            can also allow users to lookup data in a reference database
selection. At this time, the system may do several things. It            (dictionary, encyclopedia, product catalog, Yellow Pages,
can automatically accept the string "Nevada" and allow the          10
                                                                         etc.) made available as a QuestObjects Service. Further-
user to move on with the rest of the entry form; or if it has
                                                                         more, Questlets can access QuestObjects Services that pro-
been configured such it may decide to replace the string
                                                                         vide a standardized interface to search engines. These search
"Nevada" by the two-character state code. The QuestObjects
Service not only returns strings, but also any corresponding             engines may be Internet-based or can be built into existing
metadata. This example of an auto-complete entry field              15
                                                                         database servers. Questlets can also access pre-defined func-
Questlet is based on showing the response string, but other              tions made available as QuestObjects Services (such as a
Questlets (and even invisible Active Components) may                     bank number check, credit card validation Service or
perform an action invisible to the user. In addition, a                  encryption/decryption Service). Questlets can even access
response sent to one Questlet can trigger a response in other            translation Services allowing on-the-fly translation of entry
Questlets that have a pre-defined dependency to that Quest-         20   data. In some embodiments Questlets can retrieve multi-
let. For example, entering a city into one Questlet can trigger          media data formats by receiving a URL or pointer to
another Questlet to display the corresponding state. It will be          multi-media files or streaming media from a QuestObjects
evident to one skilled in the art, that although left, right, up         Service. In other embodiments Questlets can be used to
and down arrows are used to indicate usually the status of               display current stock quotes, news flashes, advertisements,
the QuestObject field, other mechanisms of showing the              25   Internet banners, or data from any other real-time data push
status within the scope and spirit of the invention.                     Service. Questlets can provide an auto-complete or validity
   Interdependent data (which in the context of this disclo-             checking mechanism on the data present in specific fields or
sure is that data originating from a multitude of QuestOb-               combinations of fields in relational database tables.
jects Services) can be combined into a complex Questlet.                    As described above, Questlets are well suited to represent
Examples 309 shown in FIG. 3B and example 313 shown in              30   QuestObjects data visually. However, a QuestObjects Client
FIG. 3C show a complex user interface element (Questlet)                 system can also contain non-visual Active Components,
that makes multiple QuestObjects Services available to the               such as function calls from within a procedure in a program
user. In both examples the upper part of the Questlet is an              to access a QuestObjects Service. A program that needs to
entry field that may offer the auto-complete functionality               display a static or unchanging list of strings can use a
described in FIG. 3A. By clicking on the disclosure triangle        35   Quester in its initialization procedure to retrieve that list
308 shown in the earlier FIG. 3A (or by another action), the             from a QuestObjects Server. By calling a Quester, a stored
user can disclose the rest of the Questlet, which in this                procedure in a database can make a QuestObjects Service
example comprises two functional areas 311 and 312. In this              available to any database application. By encapsulating a
example, the user interface allows the user to choose a                  Quester into an object supplied with a prograniming lan-
vertical presentation mode 309, shown in FIG. 3B or a               40   guage, a QuestObjects Service can be made available to its
horizontal presentation mode 313, shown in FIG. 3C for the               developers. Another example of how QuestObjects Services
Questlet. A close box 310 replaces the disclosure triangle in            may be accessed is through a popup menu that a user can
the entry field, allowing the user to close areas 311 and 312.           access by clicking on a word, phrase or sentence in a
In FIG. 3C Area 314 shows a certain QuestObjects Service,                document. The popup menu can include one or more
in this case a list of "Recent Terms" accessed by the user.         45   QuestObjects Services by calling one or more Questers. In
This Questlet allows the user to select a different QuestO-              an application that is controlled by speech, a sound conver-
bjects Service for area 314 by selecting it from a popup list            sion engine that translates speech input into phonemes can
319. In this example, an appropriate second Service might                be used to send these phonemes to a QuestObjects speech
be "Alphabetic Listing".                                                 recognition Service through a Quester. As yet another
   In both examples of FIGS. 3B and 3C, area 312 displays           50   example, a control system can use a Quester to send sensor
a QuestObjects "Thesaurus Service" (Thesa) that has been                 readings to a Server, which then queries a special purpose
selected. Additionally, in FIG. 3C areas 315 through 318                 content engine to return actions that the control system must
display four different Questers that take their data from a              perform given the sensor readings.
QuestObjects Thesaurus Service. These Questers all access                   FIG. 4 shows a simplified event life cycle illustrating what
the same Thesaurus and all have a dependency on the                 55   happens in a QuestObjects system using an auto-complete
selected string in the main list of area 314. Once the user              Service. The protocol of the present invention is imple-
clicks on a string in area 314 the thesaurus lists 315 through           mented in the Client Controller and the Server Controller
318 are automatically updated to show the corresponding                  400. In an initial phase an Active Component on the Client
"Used For terms" UF, "Broader Terms" BT, "Narrower                       tells its Quester to start or initialize 401 a corresponding
Terms" NT, and "Related Terms" RT from the Thesaurus                60   Client Session on the current QuestObjects Server by send-
Service. Questers 315 through 318 thus have a different                  ing a Register message to its Client Controller. The Server
Qualifier that is used to access the same QuestObjects                   Controller starts a Client Session if it has not been started
Service. It will be evident to those skilled in the art that this        already. For simplicity the event trace of FIG. 4 does not
example is not intended to be a complete description of                  show typical error handling that normally occurs, for
features that a thesaurus browser (or any other Service)            65   instance when a Session cannot be started. If the Quester
provides. Most thesauri offer a multitude of term relation-              was used before in the same Active Component and appli-
ships and qualifiers. A Questlet or part of a Questlet may               cation, the Session may restore the Quester from a Persistent
         Case 6:20-cv-00087-ADA Document 1-5 Filed 02/05/20 Page 30 of 37


                                                     US 10,394,866 B2
                              19                                                                        20
Quester Store, which may even cause a Query to be trig-                  the Server Quester receives notice of the third character
gered immediately if the Result Set in the Quester is out of             appended to the input buffer, and sends a new query 'abc' to
date.                                                                    the Service. The Server Quester will stop the 'repeating' of
    The Server Quester looks up the Service in the Server's              query 'A' and the Service will now execute 410 the new
list of known QuestObjects Services, which may or may not           5    query 'abc' at the Content Engine, or retrieve it from the
be located on the same computer. Once the Service is found,              Content-based Cache.
the Client is registered and optionally authenticated by the                FIG. 5 depicts a flow chart illustrating the interface
Service. At this time, the Service 402 returns information to            between an Active Component and the present invention. As
the Server Controller at which time the Client receives a                shown therein a Client Quester is initialized (step 501) in
confirmation that it was registered successfully. The Active        10   which each active component is associated with one or more
Component can now start using the Quester it has just                    Client Questers. A loop is then entered that exits when the
initialized. If the Active Component has a user interface (i.e.          Active Component is destroyed (step 502). In the loop,
it is a Questlet) then it will now allow the user to start               events are sent to the Client Quester (step 503), such as
entering characters or cause other user events.                          keyboard events, click events and focus events (i.e. events
    The next step in the process is to capture user input. As       15   that tell the system which user interface element currently
shown in FIG. 4, at point 403 a character event is generated             has input focus). When events are sent to the Client Quester,
to indicate the user has typed a character into the Questlet.            they may result in return events from the Client Quester,
The Quester sends a message to its Client Controller telling             such as events informing that the Result Set of the Client
it that character must be appended to the input buffer (it will          Quester has changed. Those events are received by the event
be evident to one skilled in the art that if the cursor is not at   20   receiver (step 504). The event receiver waits for events from
the end of the input string, typing would, for example,                  the Client Quester (step 506) and-if events have been
generate a different event to insert the character instead of            received (507)-processes them (step 508). It will be evi-
append it). The Client Controller uses the protocol to syn-              dent to one skilled in the art that the Active Component can
chronize the input buffer in the Server Quester by commu-                be multi-threaded, in that the event receiver can work
nicating to the Server Controller. The Server Controller may        25   concurrently with the rest of the Active Component. The
look up query in its Result Set cache, in which case it can              Active Component may also use a cooperative multithread-
return a previous Result Set to the Client without accessing             ing scheme where it actively handles client events and server
the Service. Also, depending on any rules specified by the               responses in a continuous loop.
Service (as specified by a list of Query Patterns and Query                 FIG. 6 shows a flow chart illustrating the Client side of the
Filters defined in the Query Manager of the Content Chan-           30   present invention. First, the Client Quester registers itself
nel) and depending on the time interval between input buffer             with the Client Controller (step 601). It then enters a loop
changes, the Server Quester may decide not to immediately                that exits when the Client Quester is destroyed (step 602).
send the (perhaps incomplete) string to the Service, as                  When that happens, the Client Quester deregisters itself
shown here.                                                              from the Client Controller (step 603). During the loop the
    An additional character event 404 is generated when the         35   Client Quester handles events from the Active Component it
user has typed a second character 'b' into the Questlet. As              belongs to. First, it waits for an event and receives it (step
before, a corresponding event arrives at the Server Quester.             604). Then the type of the event is checked (step 605). If it
In this case, the Server Quester may deduct that the input               is not a character event, it is handled depending on the type
string represents a valid query and send the appropriate                 and content of the event (step 606). An example of a
query message 'ab' to the Service. After receiving a query,         40   non-character event is a double-click on the input string, the
the Service executes it by accessing its Content Engine                  click of a button that clears the input buffer, the addition of
through the Content Access Module unless the Query Man-                  characters to the input buffer by a paste-action etc. If the
ager was able to lookup the same Query with a Result Set in              event is a character event, the input buffer is updated
the Content-based Cache. After an appropriate Result Set                 accordingly and Client Questers that have dependencies
405 is retrieved, the Service will return it to the Client. In      45   with the input buffer or the Result Set also are notified (step
some embodiments, a large Result Set may be returned to the              607).
Client in small batches. In other embodiments an incomplete                 The next step is to get results based on the new input
Result Set may also be returned if the Content Engine takes              buffer. First, the Client Quester checks if the results are
a long time to come up with a batch of results. A QuestO-                present in the client-side cache, which usually is a fast
bjects Service may automatically 'push' updated informa-            50   short-term in-memory buffer (step 608); if so, they are
tion matching the previous query to the Client as it becomes             retrieved from the cache (step 609) and the Active Compo-
available. A Query can also be set to auto-repeat itself 406             nent is notified of the results (step 610). If the results are not
if necessary or desired.                                                 found in the cache, the Client Quester uses the Client
    At step 407 the user types a third character 'c' into the            Controller to send the new input buffer to the Server Quester,
Questlet. While this character is being sent to the Server, a       55   so that a new query can be executed (step 611). To support
second and possibly third result set from the previous query             this, the protocol of the present invention provides a number
is on its way to the Client. When the Client Controller                  of messages that allow the Client Quester to send just the
decides 408 that the received Result Set 'ab' no longer                  changes to the input buffer, instead of sending the entire
matches the current input string 'abc', the second update of             input buffer. These messages include but are not limited to:
'ab' is not transmitted to the Active Component. Depending          60   inputBufferAppend, inputBufferDeleteCharAt, inputBuffer-
on the sort order and sort attributes of the Result Set, the             InsertCharAt, inputBufferSetCharAt, inputBufferSetLength,
Client Controller may still send the second and third Result             and inputBufferDelete. After thus updating the Server
Sets to the Active Component if the second query 'abc'                   Quester's input buffer, the Client Quester activates the result
matches the first string of the Result Set for the first query           retriever to wait for new results and process them (step 612).
'ab' 409. In that case, the user typed a character that matched     65      The Client Quester is intended to be multi-threaded, so
the third character in the second or third Result Set, thus              that it can continue providing its services to its Active
validating the Result Sets for the second query. Eventually              Component while it waits for results from the QuestObj ects
         Case 6:20-cv-00087-ADA Document 1-5 Filed 02/05/20 Page 31 of 37


                                                      US 10,394,866 B2
                               21                                                                       22
Server. Therefore, the Result Retriever can be implemented                specific to either QuestObjects Clients, QuestObjects Serv-
to run in a separate thread of execution. In this embodiment              ers, or QuestObjects Services. FIG. SC displays the entities
the Result Retriever waits for results from the Server                    that are specific to the QuestObjects client. FIG. SD contains
Quester (step 613). If results have been received (step 614),             the entities specific to the QuestObjects Server. FIG. SE-SF
it checks whether they are usable (step 615). Results are            5    shows the entities specific to the QuestObjects Service.
usable if they correspond to the latest query. If results are                Each of FIGS. SA through SF shows object models of one
from a previous query (which can occur because the system                 particular embodiment of the present invention, using UML
is multi-threaded and multi-tier), they may also still be                 (Unified Modeling Language) notation. Note that in the
usable if the Client Quester can filter them to match the new             figures some of the entities have a name that starts with one
                                                                          of the words 'base', 'client', 'server', and 'service', fol-
input buffer (this depends on the sort flags in the Result Set).     10
                                                                          lowed by two colons. Those entities are merely references to
If results are usable, the Active Component is notified of the
                                                                          entities in the subfigure indicated by the word before the two
new results. This notification is also sent to other Client               colons. For example, the entity named 'service::QoService'
Questers that have dependencies on the originating Client                 in FIG. SA-8B is a reference to the 'QoService' entity in the
Quester (step 616). Received results are stored in the client-            figure of the service part, namely FIG. SE-SF. It will be
side cache, regardless of whether they were found to be              15   evident to one skilled in the art that the model shown is
usable (step 617).                                                        purely an illustrative example of one embodiment of the
   FIG. 7 is a flow chart illustrating the Server side of the             invention and that other models and implementations may
present invention. The first thing a Server Quester does                  be developed to practice the invention while remaining
when it is created, is to check whether its attributes can be             within the spirit and scope of the this disclosure.
restored from the Persistent Quester Store (step 701), based         20      The base part of the system----depicted in FIG. SA-8B-
on the parameters with which it is created. If the attributes             comprises entities that are not specific to one of the tiers of
can be restored, they are restored and registered with its                the QuestObjects system. One of the most important entities
corresponding Service (step 702). In accordance with one                  shown in FIG. SA-8B is QoString, the QuestObjects String.
embodiment, one of the restored attributes is a Result Set                QoString models the strings that the QuestObjects System
attribute; the Server Quester checks whether it is still up to       25   handles. A QoString has at least a value, which is the
date (step 703). If not, a query is sent to the corresponding             sequence of (Unicode) characters itself. To guarantee a
Service if it is a pushing service or if the Query was                    minimum performance level, i.e. one in which the commu-
originally set to be auto-repeating (step 704) and (in a                  nication takes as little time as possible, this value has a
separate thread of execution) the Server Quester waits for                limited length (e.g. of 256 characters). Furthermore, a
the results of that query and processes them (step 705).             30   QoString may have a key and metadata. The key (if any is
   If the Server Quester's attributes could not be restored, it           present) is the identifier (i.e. the primary key) of the QuestO-
initializes itself and registers itself with the correct service          bjects String in the database from which it originates. This
which is one of the initialization parameters ( step 706). If the         key can be used to retrieve data from the database that is
Client Quester was created with a default input buffer, the               related to the QuestObjects String. Metadata of a QoString
Server Quester may automatically send the corresponding              35   can be any additional data that is provided with the
Query to the Service. At this point, the initialization process           QoString's value. Metadata of a QoString is XML formatted
is complete and the Server Quester enters a loop that exits               and has a limited length (e.g. 2048 bytes), in order to ensure
when the Quester is destroyed (step 707). During the loop,                that QoStrings can be exchanged between the tiers of the
the Server Quester checks whether the Query String is valid,              QuestObjects System without compromising efficiency. If
using the validation attributes of the Service (Query Pattern        40   the QoString originates from a Content Channel, it may also
and Query Filter) (step 708). If the query is valid, the Server           have a fetchTime, namely the timestamp of when the
Quester checks if the server-side cache has the results for the           QoString was retrieved from the underlying content pro-
Query String (step 709). If not, a new Query is sent to the               vider. It also may have an expirationTime indicating how
Service ( step 710). After that, the results are retrieved (either        long the data in the QoString is to be considered valid.
from cache or from the Service) and processed (step 711).            45   Optionally a QoString can have a type, which is a reference
   After validating (and possibly processing) the Query                   to a QoType object. (Note that for maximum efficiency the
String, the Server Quester waits for messages from the                    types are not actually stored in the QoStrings, because it is
Client Quester notifying of changes to the input buffer (step             very likely that many QoStrings in a QoResultSet have the
712). If such a message is received, the input buffer is                  same type. Storing the types in the strings would unneces-
updated accordingly (step 713), and the loop is re-entered           50   sarily increase network traffic.)
(step 708).                                                                  The QoType object models the concept of a string's type.
   The processing of query results is performed in a separate             It has a string typeString that contains the description of the
thread of execution. The process performed in this thread                 type and an indicator typeindicator that defines the meaning
starts by obtaining the Result Set (step 714), either from the            of the description (typeString). Examples of string types are:
server-side cache or from the Service depending on the               55   the DTD or Schema of the string's value in these cases in
result of the decision in step 709. When these results are                which it is XML formatted (or, alternatively, the URL of the
obtained (step 715), they are sent to the Client Quester (step            DTD or Schema), the number formatter in the case it is a
716) either as part of the Result Set or as the entire Result             number, and the date (and/or time) formatter in the case it is
Set, depending on parameters set by the Client Quester and                a date (and/or time). Table 1 shows an example of the use of
are stored in the server-side cache (step 717). In addition, the     60   types, especially type indicators.
Service is notified of actual results that have been sent to the
client (step 718). If the results were pushed by the Service
(step 719), this thread starts waiting for new results to be                     Value of
processed; otherwise, the thread stops.                                        typelndicator    Meaning of typeString
   FIGS. SA-SF illustrates and object model of an embodi-            65              0          typeString contains the name of the type
ment of the present invention. FIG. SA-8B illustrates the                           64          typeString contains a string formatter
base portion of the model containing the entities that are not
         Case 6:20-cv-00087-ADA Document 1-5 Filed 02/05/20 Page 32 of 37


                                                            US 10,394,866 B2
                              23                                                                     24
                          -continued                                    Client. The same holds for the 'strings' property. The 'com-
                                                                        plete' property is the percentage of the QoStrings in the
       Value of                                                         server-side QoResultSet that is present in the corresponding
     typelndicator    Meaning of typeString                             client-side QoResultSet as well. The property 'totalNum-
          65          typeString   contains   a number formatter   5    berOfStrings' indicates the total number ofQoStrings in the
          66          typeString   contains   a date formatter          QoResultSet, whether actually present or not. For server-
         128          typeString   contains   a DTD                     side QoResultSets this number is always equal to the length
         129          typeString   contains   a Schema                  of the 'strings' array, but for client-side QoResultSets the
         160          typeString   contains   the URL of a DTD
                                                                        number may be smaller.
                                                                   10      Finally, result sets include an identifier 'resultSetld'.
   In the example shown in Table 1, bit 7 of the typeindicator          Every time a Client Quester uses the protocol of the present
is on if typeString is XML related, bit 6 is on if typeString           invention to send something to the Server Quester that may
is some formatter, and bit 5 is on when typeString is a URL.            result in a new QuestObjects Result Set, it includes a request
This name must follow the same naming scheme as Java                    identifier. This identifier is then copied in the resultSetld
packages: They must use the Internet domain name of the            15   when the QuestObjects Result Set is sent to the Client
one who defined the type, with its elements reversed. For               Quester. In this way Client Questers know which request the
example, custom types defined by MasterObjects would                    QuestObjects Result Set belongs to. (This is important
begin with 'com.masterobjects'.                                         because the system is asynchronous and on occasions it may
   The QoQuery entity models the specification of a QuestO-             occur that a newer QuestObjects Result Set is sent to the
bjects Query. It includes a queryString that contains the          20   client before an older one. The request identifier and
                                                                        QuestObjects Result Set identifier allow the Client Quester
value the Content Chamiel is queried for (which is named
                                                                        to detect and handle this.)
queryString in the figure). In addition to the queryString,
                                                                           The core entity in the figure is QoQuester. QoQuester is
QoQuery has a property 'qualifier' that can hold any other
                                                                        the superclass of both QoClientQuester (part of the client
attributes of the query. The format and meaning of the             25   and thus depicted in FIG. SC) and QoServerQuester (de-
qualifier's contents is defined by the Content Channel that             picted in FIG. SD). The QoQuester entity models the
executes the query. Furthermore, it can be specified which              Quester concept. Its primary task is to maintain an input
row numbers of the total result set must be returned using the          buffer, to make sure that QuestObjects Queries are executed
property 'rownums'. The property 'requestedTypes' can                   and to store and provide access to the QuestObjects Result
optionally hold a list of QoTypes, limiting the types of the       30   Sets returned by QuestObjects Services in reply to QuestO-
strings that will result from the query. The 'timeout' property         bjects Queries. At all times, a QoQuester holds one QoRe-
can be used to specify a maximum amount of time execution               sultSet that contains the results of the latest QuestObjects
of the query may take.                                                  Query. (Note that a QoQuester may hold other QoResults-
   Queries may include a type (QoQuerytype). Query types                Sets as well, for example for optimization purposes.) Client
are similar to Qo Type (i.e. String Types), and can be used by     35   Questers and Server Questers exist in a one-to-one relation-
QuestObjects Clients to find all QuestObjects Services that             ship with each other: for every Client Quester there is
support a certain kind of Query.                                        exactly one corresponding Server Quester, and vice versa.
   The result of a query is represented by the QoResultSet              All properties listed in QoQuester are present and equal,
entity. QuestObjects Result Sets are collections of QuestO-             both in the Client Quester and in the corresponding Server
bjects Strings that are sent from a QuestObjects Server to a       40   Quester. An important exception is the resultSet property. In
QuestObjects Client in response to a query. QoResultSets                the Server Quester, this is always the entire QuestObjects
are created and filled by a QuestObjects Service (to which              Result Set of the latest Query. However, in order to minimize
QoResultSet has a reference named 'service'), based on the              network traffic the Server Quester is intelligent about the
QoQuery to which the QoResultSet has a reference. Actual                portion it actually sends to the Client Quester. Questers
results are stored as an array of QoStrings in the 'strings'       45   include a property 'minimumBatchTime' that indicates the
property. Elements of the QuestObjects Result Set (i.e.                 minimum amount of time that should pass before the Server
QoStrings) may be selected, as indicated by the 'selected'              Quester sends results to the Client Quester. This allows the
property that is a list of indices in the strings array of              Server Quester to accumulate results and send them as a
selected strings. Also, one of the QoStrings may be marked              single action instead of as a separate action for each result.
as current as indicated by the 'current' property. (When a         50   There are two situations in which the Server Quester may
QoString is marked as current it means that all operations are          ignore this minimum batch time:
performed on that QoString, unless another one is explicitly            (a) when the result set is complete before the minimum batch
specified.) QuestObjects Result Sets include an attribute               time has passed, and
'ordered' that indicates whether the QoStrings in the QoRe-             (b) when the number of accumulated results exceeds the
sultSet are ordered. Sometimes, especially when a QuestO-          55   number indicated by the 'resultSetBatchSize' property
bjects Result Set is narrowed down by a new Query, the fact             before the minimum batch time has passed.
that the QoResultSet is ordered may mean that the QuestO-                  If, for whatever reason, the Server Quester postpones
bjects Client does not need to actually execute a new Query;            sending the accumulated results to the Client Quester, the
instead, it can filter the previous QuestObjects Result Set             (optional) 'maximumBatchTime' property indicates how
itself according to the new queryString.                           60   long it may postpone the sending. Even if no results are
   As further described below, Server Questers may have a               available yet, when the maximumBatchTime passes, the
QuestObjects Result Set, of which only a part is sent to the            Server Quester must notify the Client Quester thereof.
QuestObjects Client. At all times, the 'rownums' property of               Results are sent to the Client Quester in batches, the size
QoResultSet indicates the row numbers of QoStrings that                 of which is indicated by the 'resultSetBatchSize' property.
are actually present in the QoResultSet. The rownums               65   Occasionally, the Server Quester may deviate from this
property may have different values for corresponding QoRe-              batch size, notably when the number of results that is not
sultSets on the QuestObjects Server and the QuestObjects                present on the client is smaller than the batch size or when
         Case 6:20-cv-00087-ADA Document 1-5 Filed 02/05/20 Page 33 of 37


                                                    US 10,394,866 B2
                             25                                                                     26
the maximumBatchTime has passed. This concept can be                   RESULT SET SELECTED CHANGED indicates that the
taken even further, for example when the batch size is 10              list of selected results in the Quester's Result Set has
results and the Server Quester has 11 results, the Server              changed). More event types can be added as desired.
Quester may send them all, even though it exceeds the batch               Another important entity in FIG. SA-SB is QoController.
size, because sending one extra result with the other 10 is       5    QoController is the entity that implements the protocol of
probably more efficient than sending a single result in a              the present invention. In addition, it knows how to buffer
separate batch at a later point. The Server Quester can use            usage statistics and also handles the caching of result sets.
the 'clientMaximumLatency' to make such decisions; it                  QoController includes two subclasses (QoClientController
indicates the maximum expected amount of time that elapses             and QoServerController), depicted in FIG. Sb and FIG. Sc,
                                                                  10   respectively. Buffering of usage statistics is an optimization
between sending a message and receiving its response. The
                                                                       that eliminates the need of exchanging usage data between
higher this value, the more likely it is that sending the
                                                                       the layers of the system every time a result is used. Instead,
eleventh result with the other ten is more efficient.
                                                                       the QuestObjects Controller buffers that data and flushes the
   Questers include an input buffer. The content of the input          buffer when the statisticsBufferFlushTime has passed. Cach-
buffer is what the QuestObjects Service will be queried for.      15   ing is an optimization as well. Caching is done by the
In the Client Quester, the input buffer is controlled by the           QoResultsCache entry, to which the QuestObjects Control-
application that uses the QuestObjects system. For example,            ler has a reference. The QoResultsCache has a list of cached
an application with a graphical user interface may update the          entries ('resultsCacheEntries'). The entry of the cache is
input buffer according to key presses in one of its input              modeled as QoResultsCacheEntry, an entity that has a list of
fields. The Client Quester keeps the input buffer of its          20   QuestObjects Result Sets for combinations of query strings
corresponding Server Quester up to date using the protocol             and qualifiers (as defined in QoQuery).
of the present invention.                                                 The last entity in FIG. SA-SB is QoQueryValidator.
   Properties 'highestReceivedResultSetld' and 'latestRe-              QoQueryValidator is an abstract class that defines the
questid' are used to detect when QuestObjects Result Sets              method 'is Valid'. This method has a query string as a
are received out of order. As with the 'resultSetld' property     25   parameter and returns either 'true' or 'false'. QuestObjects
of the QoResultSet, every QuestObjects Result Set includes             Services may declare and publish a QoQueryValidator. By
an identifier. The 'highestReceivedResultSetld' property               doing so, they allow the QuestObjects Server to verify the
stores the highest of all received QuestObjects Result Set             validity of a query string without actually having to send it
identifiers. If a Client Quester only needs the latest results,        to the QuestObjects Service, thus eliminating network traffic
it can simply discard received QuestObjects Result Sets that      30   for invalid query strings.
                                                                          FIG. SC displays the minimal entities every QuestObjects
have a lower identifier than 'highestReceivedResultSetld'.
                                                                       Client must have. Every client of the QuestObjects System
The 'latestRequestid' is the identifier of the latest request.
                                                                       at least has a Client Controller QoClientController. QoCli-
The QuestObjects Result Set with an identifier that matches
                                                                       entController is a subclass of QoController that implements
'latestRequestid' holds the results of the latest request.        35   the client side of the protocol of the invention. Applications
   The remaining properties of QoQuester store the QuestO-             using the QuestObjects System do so through Client
bjects Service the Quester uses (service), the optional quali-         Questers, modeled as QoClientQuester. QoClientQuester is
fier that Queries to this QuestObjects Service need (quali-            the subclass of QoQuester that implements client-specific
fier), the types the Quester can handle (types), whether an            Quester functionality. The figure contains the entity 'Active-
application proxy is needed, and the optional function of the     40   Component'. It represents some entity that uses the QuestO-
Quester in the application ('applicationFunction', used by             bjects System through one or more Client Questers.
the application proxy mechanism to determine how the                      FIG. SD shows the server part of the embodiment of the
value of the Quester is to be passed to the application/web            present invention, and includes the QoServerQontroller, one
server). In addition, if the update interval property 'autoUp-         of the subclasses of QoController. QoServerController
dateinterval' is set to a non-zero value, the Server Quester      45   implements the server-side part of the protocol of the present
will automatically repeat the last Query with that interval.           invention. In addition, it maintains a list of sessions running
This is useful for QuestObjects Services that are not capable          on the server, and it has references to a Persistent Quester
of pushing results themselves. A mechanism is required to              Store, an optional Service Directory and a list of optional
allow any other entity to be notified of changes in the                Application Host Synchronizers. For security reasons, one
Quester. There are many ways this can be done. As an              50   implementation of the QuestObjects System may require
example in the embodiment shown in FIGS. SA-SD an event                that only certified clients can connect to the system. A
mechanism is included that involves event listeners and                boolean 'requiresCertification' indicates this.
event handlers, very similar to the Java2 event mechanism.                The QuestObjects System is session-based. This means
An entity that wants to be notified of changes must imple-             that clients that use the system are assigned to a session,
ment the QoQuesterChangeListener interface and then be            55   modeled by the QoSession entity. Every session has a unique
added to the Quester's 'changeListeners' property (using the           identifier, the 'sessionld'. The QoSession entity maintains a
method 'addQuesterChangeListener'). When the Quester                   list of Server Questers that are active in the session (stored
changes, it will call the 'questerChanged' method of all               in the 'serverQuesters' property). Furthermore, it has a
registered QoQuesterChangeListeners with a QoQuester-                  reference to the Server Controller through which a QuestO-
ChangeEvent as a parameter. The QoQuesterChangeEvent              60   bjects Client is using the session.
holds a description of the changes of the Quester; it has a               QoServerQuester is the server-side subclass of
reference to the Quester that raised the event and an event            QoQuester. It includes a reference to the session it is being
type. In FIG. S three event types are displayed (INPUT                 used in (the 'session' property). Furthermore, when the
BUFFER CHANGED indicates that the Quester's input                      QuestObjects Service that the Quester uses has a Query
buffer has changed, RESULT SET CURRENT CHANGED                    65   Validator, QoServerQuester has (a reference to) a copy of
indicates that the current item of the Quester's Result Set has        that Query Validator, so that query strings can be validated
changed, and                                                           before they are actually sent to the QuestObjects Service.
         Case 6:20-cv-00087-ADA Document 1-5 Filed 02/05/20 Page 34 of 37


                                                     US 10,394,866 B2
                              27                                                                       28
   The QoPersistentQuesterStore is an entity that is able to             property 'listable' indicates whether the Service may be
store a user's session and to restore it at some other time,             listed in a Service Directory (server::QoServiceDirectory).
even when the session would normally have expired or even                If not, the Service can only be used if the application writer
when the same user is connecting from a different client                 (i.e. the programmer using the QuestObjects to develop an
machine. To this end, QoServerQuester has two methods               5    application) knows that it exists and where it is available.
'store' and 'restore'. The first, 'store', returns a QoStored-           The property 'name' is the Service's name, used in the
Quester, which is a (persistent) placeholder of the Server               Service Directory amongst others. This name must use the
Quester that contains all relevant data of that Server Quester.          same naming scheme as the names of custom types. The
The second, 'restore', needs a QoStoredQuester as an argu-               boolean 'subscriptionRequired' indicates whether users
ment. The two are each other's inverse, which means calling         10   must be subscribed (modeled by QoSubscription) to the
'store' on a QoServerQuester and then calling 'restore' on               Service in order to be allowed to use it. If the Content Engine
the result creates a new QoServerQuester that is an exact                of this Service's Content Channel requires login, 'conten-
copy of the original QoServerQuester.                                    tEngineLoginName' and 'contentEngineLoginPassword' are
   QoServiceDirectory acts as a Yellow Pages or directory of             the name and password with which is logged in. Finally,
QuestObjects Services. For each QuestObjects Service it             15   'pricinginfo' contains information about the costs involved
stores the name and address, as well as the address of the               in using the Service. It is formatted as XML, conforming to
QuestObjects Server through which the Service can be                     a well-defined structure (i.e. DTD or Schema).
accessed. Furthermore, Services' profiles are additionally                  A Content Charmel has a name (the 'name' property) and
stored to allow clients to find all QuestObjects Services                a profile (QoContentChannelProfile). The profile provides
satisfying desired criteria.                                        20   information about the Content Channel, namely about the
   Finally, QoAppHostSynchronizer is the AppHost Syn-                    Query Types it accepts ('queryTypes'), the types of the
chronizer. QoAppHostSynchronizer has its address as a                    Strings it can provide ('types'), and the DTDs that QuestO-
property ('appHostAddress').                                             bjects Strings' metadata conforms to. In addition, it has a
   FIG. SE-SF depicts the service part of the embodiment of              textual 'description' of the content the Content Channel
the present invention. Content is disclosed through Content         25   discloses.
Charmels (the QoContentChannel entity). Content Charmels                    Content Channels also have properties that define the
use Content Access Modules (QoContentAccessModule) to                    criteria Query Strings have to satisfy. The property 'que-
obtain their data in a standardized way, so only the Content             ryStringMinLength' defined the minimum length a valid
Access Module knows how to communicate with the under-                   query has. Alternatively or additionally, 'queryStringRegu-
lying data source. Content Channels are organized in Syn-           30   larExpressions' may contain a list of regular expression
dicators (the QoSyndicator entity), and each syndicator                  describing valid Query Strings (meaning that Query Strings
includes a list of Content Channels. Each Quester in the                 have to match at least one of the regular expressions). The
QuestObjects System uses a specific Content Channel of a                 property 'queryStringFilters' may hold a list of regular
specific Syndicator. This is called a QuestObjects Service,              expressions and replacement strings that can transform
namely one of the Content Charmels of a Syndicator. The             35   Query Strings in a well-defined marmer (for example the
property 'subscriptionRequired' indicates whether the user               way the standard UNIX utility 'sed' does it). Instead ofusing
needs to be a registered user to be allowed to use the Service.          these three properties, Content Charmels may define a
If it is false, only users listed in 'users' may use the Service.        QoQueryValidator (described above in FIG. SA). If there is
Users can be subscribed to QuestObjects Services, which is               a Query Validator, 'queryStringMinLength', 'queryString-
modeled by the QoSubscription entity. Statistics are kept per       40   RegularExpressions', and 'queryStringFilters' are ignored.
Content Charmel using the QoUsageStatisticsStore entity.                    As described above, Syndicators may have a list of users.
Content Engines optionally have a Query Validator that the               Users (Qo User) have a name and a password, as well as a list
QuestObjects Server may use to validate Query Strings                    of subscriptions (QoSubscription). QoSubscription models a
before sending them off to the QuestObjects Service. In                  user's subscription to a Service (the 'service' property). The
addition, Content Charmels have a profile that consists of a        45   properties 'startDate' and 'expirationDate' define the time
Content Channel's description, a list of types (QoType) of               frame during which the subscription is valid. Outside that
QuestObjects Strings the Content Channel can provide, an                 time frame the user will be denied access through the
optional list of DTDs of that metadata of QuestObjects                   subscription. The maximum number of queries the user may
Strings from the Channel conforms to, and an optional list               run in the Service is stored in the 'query Limit' attribute. The
of Query Types the Content Channel accepts.                         50   'queryLimitReset' defines when the query counter is reset.
   QuestObjects Servers communicate with QuestObjects                    For example, if queryLimit is 10 and queryLimitReset is 7
Services through the QoServiceSession. The QoServiceSes-                 days, the user may run 10 queries per week. (If queryLimit
sion has a static reference to the QuestObjects Service it               equals zero the number of queries is unlimited and que-
belongs to, as well as a static array of IP addresses of                 ryLimitReset is ignored.) The property 'resultLimit' stores
QuestObjects Servers that are allowed to connect to the             55   the maximum number of results the user may receive from
QuestObjects Service. In some versions of the QoService-                 the subscription. Similar to 'queryLimitReset', 'resultLimi-
Session the array of IP addresses can be replaced by a list of           tReset' defines how often the result counter is reset. If
addresses and netmasks, or by IP address ranges. Every                   'resultLimit' equals zero the number of results is unlimited
instance of QoServiceSession has the IP address of the                   and 'resultLimitReset' is ignored. The property 'pushAl-
server that is using the session (serverAddress), a connec-         60   lowed' indicates whether the user may use the Service in
tionTimeout indicating the maximum period of idle time                   pushing mode. If so, 'pushlntervalLimit' indicates the mini-
before the Service Session is automatically ended, and a                 mum amount of time that has to pass between two pushes.
serviceSessionid that can be used to refer to the Service                A 'historyAllowed' variable indicates whether a history is
Session.                                                                 kept of the use of the subscription; if so, 'historyLimit'
   As described above, a QuestObjects Service is one of the         65   indicates the maximum size of the history. If the maximum
Content Charmels of a Syndicator, so QoService has a                     size is exceeded, the oldest history data is deleted so that the
reference to both ('syndicator' and 'contentCharmer'). The               size of the history is below the maximum size again. If
         Case 6:20-cv-00087-ADA Document 1-5 Filed 02/05/20 Page 35 of 37


                                                   US 10,394,866 B2
                             29                                                                      30
'historyLimit' equals zero, the size of the history is unlim-         when Corba is being used, for example. If some proprietary
ited. Finally, a 'usageAnonymous' variable indicates that the         protocol is used, it may just be the unique identifier of the
QoUsageRecords that are generated for this subscription               Server Quester.
must not contain user information (this is necessary because              FIG. 9 shows a method for using the present invention in
of privacy issues).                                              5    systems that have limited technical capabilities on the Client
   If 'keepServiceStatistics' is true, then the QoUsageStatis-        side, such as, for example, web browsers with embedded
ticsStore can store three kinds of statistics:                        Java applets. If developers of client systems have not
statistics about Strings that have been displayed on the              integrated Client components of the present invention into
client; the 'keepClientDisplayedStatistics' indicates whether         their client software, then Client components needed for the
this kind of statistics are kept.                                10   present invention must be present as Plug-Ins, DLL's, or an
statistics about Strings that have actually been selected on          equivalent device, or they must be downloaded to the client
the client; the 'keepClientSelectedStatistics' indicates              computer as applets. These applets can be written in the Java
whether this kind of statistics are kept.                             language, when they are needed. For security reasons, such
statistics about Strings that have a used on the client; the          Client systems including web browsers usually do not allow
'keepClientUsedStatistics' indicates whether this kind of        15   'foreign' software (i.e. software that is not an integral part of
statistics are kept.                                                  the web browser) to influence or change data entered by the
   The Client Quester determines the exact meaning of the             user before it is sent to the application server (in this case the
three kinds of statistics. In the case of web applications, a         web server). Without an additional infrastructure on the
string is generally considered displayed when the Client              server side, the present invention could not easily be used to
Quester accesses it in its QuestObjects Result Set. It is        20   enter data by users of systems with such limited technical
considered selected when a new Query is executed with the             capabilities on the client, because data entered and selected
String as Query String. It is considered used when the form           using the present invention would not be communicated to
on which the Client Quester is active is submitted with that          the existing application/web server. However, the modified
String. The actual data is stored as a list ofQoUsageRecords          invention and method described in FIG. 9, referred to as an
in the property 'records'.                                       25   Application Proxy, offers a solution.
   A QoUsageRecord holds usage information about a                        Although the system depicted in FIG. 9 can be used to
QuestObjects String or a number ofQuestObjects Strings. If,           support clients in practically any server-based application
in one Service Session, a Quester gets the same Result Set            server, and particularly in the case of a web server hosting
more than once (consecutively), the usage data of each of the         an application used by end users to enter data that is partially
Strings in the Result Set is grouped in one QoUsageRecord.       30   retrieved using the present invention, the system is not
However, if 'stringKey', 'stringValue', 'rowinResultSet', or          limited to the web. The system provides an ideal solution for
'totalRowsinResultSet' changes, a new QoUsageRecord                   current web-based applications that consist of web browsers
must be used from that point on. The properties of QoUs-              903 on the client side and web host computers 901 with web
ageRecord mean the following:                                         server software 917 on the server side. To allow the web
stringKey: if available, this is the unique key of the QuestO-   35   server 917 to access data selected using the present inven-
bjects String as provided by the Content AccessModule.                tion, this system provides a link between the web server and
stringValue: the value of the QuestObjects String.                    the QuestObjects Server 902. In this case, QuestObjects
rowinResultSet: the row of the QuestObjects String in its             Server acts as a data-entry proxy between the existing client
QuestObjects Result Set.                                              system (web browser) and the existing web server. Data
totalRowsinResultSet: the number of rows the QuestObjects        40   entered by the client is submitted to the QuestObjects
String's Result Set had.                                              Adaptor instead of to the web server. The QuestObjects
dateReturnF irst: the times tamp of the first time the QuestO-        Adaptor then fills in the values of the Questers and passes
bjects String was returned by the Content Channel.                    the data to the web server. An Application Proxy is not
dateReturnLast: if the Qo U sageRecord represents a group of          required if the QuestObjects Client components can directly
usage events, this is the timestamp of the last event.           45   insert data into the client entry form on the web browser, as
clientDisplayed: indicates whether the QuestObjects Client            is the case on certain platforms that allow integration
that received the QuestObjects String considers it to be              between Java applets or other components and JavaScript in
displayed.                                                            the web browser.
clientSelected: indicates whether the QuestObjects Client                 In FIG. 9, the web server runs on a host computer 901
that received the QuestObjects String considers it to be         50   typically associated with a fixed IP address or an Internet
selected.                                                             host name. The web server is accessed by any number of
clientUsed: indicates whether the QuestObjects Client that            clients using web browsers 903. To allow users to enter data
received the QuestObjects String considers it to be used.             and send data to the server, web pages make use of HTML
applicationName: the name of the application to which the             forms 904. To use the present invention, user interface
Quester that received the QuestObjects String belongs.           55   elements such as entry fields in these HTML forms are
appliationFunction: the function (if available) of the Quester        associated with Questers 905 in the form of browser Plug-
that received the QuestObjects String.                                Ins or Java Applets. Through a QuestObjects Controller 906
activeComponentld: the identifier of the Active Component             those Questers allow the user to access one or more QuestO-
that received the QuestObjects String.                                bjects Services hosted by a QuestObjects Server 902 using
user: the identifier of the user that saw/selected/used the      60   the protocol of the present invention 907. The Server Con-
String. If the user's subscription has 'false' as value of            troller 908 forwards user actions generated in the Client
'usageAnonymous', then this property is empty.                        Questers 905 to their corresponding Server Questers 909
   Queries are executed by QoQueryExecutors. A Query                  that thus are always aware of data selected in the Client.
Executor has a reference to the Service Session in which the          When a Server Quester is first activated, it checks whether
Query is executed, it has a reference to the Query itself, and   65   it is being used by a client system that requires the use of an
it also has a reference to the Server Quester that has the            Application Proxy. If the answer is yes, then the Quester
Query executed. This reference may be a remote object                 creates a corresponding AppHost Synchronizer 911 that
         Case 6:20-cv-00087-ADA Document 1-5 Filed 02/05/20 Page 36 of 37


                                                    US 10,394,866 B2
                             31                                                                      32
contacts the QuestObjects Adaptor 914 on the host computer             ers to simply drop a Questlet into their application. In order
901 using a standardized protocol 915. The QuestObjects                to function correctly, the auto-complete field would only
Adaptor then knows which QuestObjects Server to contact                need a reference to the QuestObjects Server and one or more
to retrieve QuestObjects data 915 after the user submits form          QuestObjects Services, but it would not require any addi-
data 912 to the application host using the existing applica-      5    tional progranmiing.
tion protocol 913, such as HTTP POST or HTTP GET. The                     Examples of Applications in which the invention may be
QuestObjects Adaptor then replaces the appropriate form                used include: Access system for database fields (for lookup
field data with the strings selected in the Server Questers 909        and auto-complete services); Enterprise thesauri system;
before forwarding this form data, now including data                   Enterprise search and retrieval systems; Enterprise reference
selected using the present invention, to the web server 917.      10   works; Enterprise address books; Control systems for send-
Design Implementation                                                  ing sensor readings to a server that responds with appropri-
   The preceding detailed description illustrates software             ate instructions or actions to be taken; Client access to
objects and methods of a system implementing the present               dictionary, thesaurus, encyclopedia and reference works;
invention. By providing a simple and standardized interface            Access to commercial products database; Literary quotes
between Client components and any number of Content               15   library; Real-time stock quote provision; Access to real-time
Engines that accept string-based queries, the present inven-           news service; Access to Internet advertisements; Access to
tion gives content publishers, web publishers and software             complex functions (bank check, credit card validation, etc);
developers an attractive way to offer unprecedented inter-             Access to language translation engines; Access to classifi-
active, speedy, up-to-date and controlled access to content            cation schemes (eg, Library of Congress Subject Headings);
without the need to write an access mechanism for each            20   Access to looknp lists such as cities or countries in an order
content source.                                                        form; Personal address books; and, Personal auto-complete
   In addition to acting as a standardized gateway to any              histories.
content engine, the present invention can intelligently cache             The foregoing description of preferred embodiments of
query results, distribute Services over a network of Servers,          the present invention has been provided for the purposes of
validate user and other client input, authorize user access       25   illustration and description. It is not intended to be exhaus-
and authenticate client software components as needed.                 tive or to limit the invention to the precise forms disclosed.
These and other optional services are provided by the                  Obviously, many modifications and variations will be appar-
present invention without requiring additional work on the             ent to the practitioner skilled in the art. The embodiments
part of software developers or content publishers. Publishers          were chosen and described in order to best explain the
can also keep track of usage statistics, on a per-user basis as   30   principles of the invention and its practical application,
required allowing flexible billing of content access. Content          thereby enabling others skilled in the art to understand the
Access Modules allow software developers and vendors of                invention for various embodiments and with various modi-
Content Engines such as database vendors and search engine             fications that are suited to the particular use contemplated. It
vendors to create simplified ways for developers and imple-            is intended that the scope of the invention be defined by the
menters of such content engines to disclose information           35   following claims and their equivalence. Access to complex
through the present invention.                                         functions (bank check, credit card validation, etc); Access to
   End users of the present invention experience an unprec-            language translation engines; Access to classification
edented level of user-friendliness accessing information that          schemes (eg, Library of Congress Subject Headings);
is guaranteed to be up-to-date while being efficiently cached          Access to looknp lists such as cities or countries in an order
for speedy access as the number of simultaneous users             40   form; Personal address books; and, Personal auto-complete
grows.                                                                 histories.
   The present invention can be implemented on any client                 The foregoing description of preferred embodiments of
and server system using any combination of operating                   the present invention has been provided for the purposes of
systems and programming languages that support asynchro-               illustration and description. It is not intended to be exhaus-
nous network connections and preferably but not necessarily       45   tive or to limit the invention to the precise forms disclosed.
preemptive multitasking and multithreading. The interface              Obviously, many modifications and variations will be appar-
of the present invention as it appears to the outside world            ent to the practitioner skilled in the art. The embodiments
(i.e. progranmiers and developers who provide access to end            were chosen and described in order to best explain the
users and programmers who provide Content Access Mod-                  principles of the invention and its practical application,
ules to Content Engines used by content publishers) is            50   thereby enabling others skilled in the art to understand the
independent of both the operating systems and the program-             invention for various embodiments and with various modi-
ming languages used. Adapters can be built allowing the                fications that are suited to the particular use contemplated. It
tiers of the system to cooperate even if they use a different          is intended that the scope of the invention be defined by the
operating system or a different programming language. The              following claims and their equivalence.
protocol of the present invention can be implemented on top       55      What is claimed is:
of networking standards such as TCP/IP. It can also take                  1. A method, comprising:
advantage of inter-object communication standards such as                 automatically detecting; on a client computer, modifica-
CORBA and DCOM. The object model of the present                              tion by a user of a search query for content from one or
invention can be mapped to most other progranmiing lan-                      more remote content sources in an entry field;
guages, including Java, C++, Objective C and Pascal.              60      sending a request message containing a string represent-
   Third-party vendors of software development and data-                     ing an incomplete version of the search query over a
base management tools can create components that encap-                      network to a server system comprising one or more
sulate the present invention so that users of those tools can                computers serving a plurality of client computers,
access its functionality without any knowledge of the under-              receiving, by the server system, the string;
lying protocols and server-side solutions. For example, a         65      matching, by the server system, the string to entries in a
4GL tool vendor can add an 'auto-complete field' to the                      cache of queries and search results previously retrieved
toolbox of the development environment allowing develop-                     from one or more content sources;
         Case 6:20-cv-00087-ADA Document 1-5 Filed 02/05/20 Page 37 of 37


                                                     US 10,394,866 B2
                              33                                                                       34
   retrieving, by the server system, data indicative of the              or_ more computers, the server system serving a plurality of
      search results matching the incomplete version of the              chent computers, comprising:
      search query;                                                         a server-based cache of queries and search results previ-
   asynchronously sending, by the server system to the client                  ously retrieved from one or more content sources·
      computer a message containing at least a portion of the       5
                                                                            a client object, in communication with a client softwa;e at
      data indicative of the search results;                                   the client computer, wherein the client object automati-
   receiving, on the client computer, the message; and                         cally detects modifications by a user of a search query
   displaying at least a portion of the data indicative of the                 for content from the one or more remote content
      search results on the client computer.                                   sources in an entry field and sends over a network
   2. The method of claim 1,                                        10         request messages containing a string representing con-
   wherein the entry field is displayed as part of a HTML                      secutive incomplete versions of the search query to the
      page in a web browser on said client computer, and                       server system;
   whereby the result message is received by said client                    a server object, in communication with server software on
      computer without loading a new HTML page.                                the server system, wherein the server object, in
   3. The method of claim 1,                                        15         response to receiving each of the consecutive messages
   wherein the client computer is a cell phone or a personal                   from the client system, matches the contained string to
      organizer and the entry field is part of an application on               entries in the server-based cache, retrieves data indica-
      said client computer.                                                    tive of the search results matching contained string, and
   4. The method of claim 1,                                                   asynchronously returns messages to the client object,
   wherein the data indicative of the search results 1s             20
                                                                               each containing at least a portion of the data indicative
      retrieved from the cache.                                                of the search results for display of at least a portion
   5. The method of claim 1,                                                   thereof on the client computer.
   wherein at least a portion of the data indicative of the                 11. The system of claim 10,
      search results is retrieved from the one or more content              wherein the entry field is part of a HTML page in a web
      sources.                                                      25         browser on said client computer, and
   6. The method of claim 1, wherein retrieving data indica-                whereby each result message is received by said client
tive of the search results comprises: sending one or more                      computer without loading a new HTML page.
content inquiries to one or more respective content sources·                12. The system of claim 10,
and receiving at least a portion of the data indicative of th~              wherein the client computer is a cell phone or a personal
search results in response to the one or more content               30
                                                                               organizer and the entry field is part of an application on
inquiries.                                                                     said client computer.
   7. The method of claim 6, wherein, after retrieving the
                                                                            13. The system of claim 10,
data indicative of the search results, at least a portion of said           wherein the data indicative of the search results 1s
data is stored in the cache for future use by a plurality of                   retrieved from the cache.
users.                                                              35      14. The system of claim 10,
   8. The method of claim 1, whereby the client computer                    wherein at least a portion of the data indicative of the
adds a qualifier to the query string, and whereby the server                   search results is retrieved from one or more content
system uses said qualifier to retrieve appropriate search                      sources.
results based on both the query string and said qualifier.                  15. The system of claim 10, wherein retrieving data
   9. The method of claim 1, wherein the content sources are        40
                                                                         indicative of the search results comprises:
one or more of a database, a search and retrieval system, a                 sending one or more content inquiries to one or more
thesaurus, a reference work, an address book, a control                        respective content sources; and
system, a ~ictionary, an encyclopedia, a products database,                 receiving at least a portion of the data indicative of the
a quotes library, a stock quote system, a news service,                        search results in response to the one or more content
internet advertisements, a catalog, a complex function, a           45
                                                                               inquiries.
translation engine, a classification scheme, a lookup list, an              16. The system of claim 10,
aut~-complete history, an algorithm, a directory, or a search               wherein, after retrieving the data indicative of the search
engme.                                                                         results, at least a portion of said data is stored in the
   10. A system for presenting to a user of a client computer
                                                                               cache.
remote search results from a server system consisting of one
                                                                                                * * * * *
